FILED
                                                                   United States Court of Appeals
                                       PUBLISH                             Tenth Circuit

                      UNITED STATES COURT OF APPEALS                        June 10, 2019

                                                                       Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                          Clerk of Court
                        _________________________________

 RONSON KYLE BUSH,

       Petitioner - Appellant,

 v.                                                           No. 16-6318

 MIKE CARPENTER, Warden, Oklahoma
 State Penitentiary,

       Respondent - Appellee.
                      _________________________________

                     Appeal from the United States District Court
                        for the Western District of Oklahoma
                             (D.C. No. 5:13-CV-00266-R)
                       _________________________________

Josh Lee, Assistant Federal Public Defender, Office of the Federal Public Defender for
the District of Colorado, Denver, Colorado (Virginia L. Grady, Federal Public Defender,
Office of the Federal Public Defender for the District of Colorado, Denver, Colorado, and
Mark Henricksen, Henricksen & Henricksen, Oklahoma City, Oklahoma, with him on the
briefs), appearing for Appellant.

Caroline E.J. Hunt, Assistant Attorney General (Mike Hunter, Attorney General of
Oklahoma and Jennifer J. Dickson, Assistant Attorney General, with her on the brief),
Office of the Attorney General for the State of Oklahoma, Oklahoma City, Oklahoma,
appearing for Appellee.
                        _________________________________

Before BRISCOE, PHILLIPS, and MORITZ, Circuit Judges.
                   _________________________________

BRISCOE, Circuit Judge.
                     _________________________________
       Petitioner Ronson Bush is an Oklahoma state prisoner who pleaded guilty to first-

degree murder and was sentenced to death. After exhausting his state court remedies by

way of a direct appeal and an application for state post-conviction relief, Bush filed a

federal petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The district

court denied Bush’s petition, and also denied him a certificate of appealability (COA).

Bush appealed and we subsequently granted him a COA with respect to five issues.

       In the first of those issues, Bush asserts that the state trial court violated his due

process rights by allowing the prosecution to make an offer of proof from a jailhouse

informant regarding incriminating statements allegedly made by Bush. We conclude,

however, that Bush has failed to identify any clearly established federal law applicable to

this claim, and thus he is not entitled to federal habeas relief under the standards of

review outlined in § 2254(d).

       In his second issue, Bush argues that the admission of improper victim impact

testimony, including requests by the victim’s family members for the death penalty,

violated his rights under the Eighth and Fourteenth Amendments. We agree with Bush

that the admission of this testimony amounted to constitutional error, but we conclude,

after considering all of the evidence that was presented at his sentencing hearing, that the

error did not have a substantial and injurious effect or influence in determining the

sentence that was imposed by the state trial court.

       In his third issue, Bush argues that his trial counsel was ineffective for failing to

object to the admission of the unconstitutional victim impact testimony. Having

concluded that Bush was not prejudiced by the admission of this testimony, we in turn

                                               2
conclude that Bush was not prejudiced by his trial counsel’s failure to object to the

testimony.

       In his fourth issue, Bush argues that his direct appeal counsel was ineffective for

failing to argue that trial counsel was ineffective for failing to challenge the

constitutionality of an Oklahoma statute that bars capital defendants who plead guilty

from being sentenced by a jury. The state appellate court rejected this issue on the

merits, and we conclude that its decision was neither contrary to, nor an unreasonable

application of, clearly established federal law.

       In his final issue, Bush argues that he is entitled to federal habeas relief on the

basis of cumulative error. We conclude, however, that Bush has failed to establish actual

prejudice resulting from the constitutional errors he has identified.

       Therefore, exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm the

district court’s denial of federal habeas relief.

                                                I

                            The underlying facts of Bush’s crime

       The Oklahoma Court of Criminal Appeals (OCCA) summarized the relevant

underlying facts of Bush’s case in addressing his direct appeal:

       On the evening of December 22, 2008, while at Billy Harrington’s home,
       Ronson Bush shot Harrington six times with Harrington’s .357 caliber
       revolver. Harrington made it to the front yard of the home, where he
       collapsed. Bush then tied Harrington to the back of his pickup and dragged
       him into a field near the house.

       By all accounts, Harrington and Bush had been best friends for a number of
       years. Harrington did what he could to aid Bush who dealt with addictions,
       paranoia, and other related mental illnesses. Harrington’s final attempts to

                                               3
assist Bush came just days before the shooting. On December 18,
Harrington attempted to take Bush to Griffin Memorial Hospital in
Norman, Oklahoma but Bush was exceedingly drunk, and the two men
fought during the trip. Harrington left Bush in a parking lot in Norman, and
drove on to Tulsa for work. Bush hitched a ride back to Harrington’s
trailer. When Harrington arrived home that evening, accompanied by
Jimmy Barrington, they found Bush passed out on the couch with
Harrington’s firearms purposefully placed around the house.

After calling the sheriff’s office to send someone to the house, Harrington
again agreed to take Bush back to Griffin Memorial Hospital, where Bush
voluntarily admitted himself for treatment. Bush, however, on December
22, checked himself out of the hospital, called Harrington for a ride, and
returned to Harrington’s home. Bush drank vodka from a pint bottle
purchased in Blanchard on the way home. Once home, both men shot guns
off the porch and played with Harrington’s dog. Harrington also gave Bush
a haircut.

Sometime around 7:15 p.m., Harrington was talking on the phone with his
girlfriend who could hear Bush in the background. Bush took a photograph
of Harrington and nothing seemed amiss; minutes later, however, Bush shot
and killed Harrington.

Bush explained that things started downhill when he mentioned getting
Christmas presents for Stephanie Morgan, an ex-girlfriend, and her son.
Bush said that Harrington told him that he should forget about Morgan as
she was sleeping with other people. According to Bush, Harrington went
on to say that even he had “fucked” her. Bush said he then snapped, picked
up the .357 revolver, and started shooting Harrington. Bush kept shooting
as Harrington got up, went to the kitchen, collapsed, then got up and
walked outside.

At around 7:44 p.m. Harrington’s mother, Kathy Harrington, tried to call
Harrington’s cell phone, but Bush answered. Bush kept putting Mrs.
Harrington off, probably because Harrington was already dead. Mrs.
Harrington called friends who went to the home and discovered
Harrington’s body in the field.

Bush, in the mean time [sic], left the trailer in Harrington’s truck, bought
some beer, and drove to Ms. Morgan’s home. Bush kicked in the back door
and entered Morgan’s unoccupied home. He waited on her to arrive and
drank some alcohol from a commemorative bottle she had stored in her
bedroom.

                                     4
      Morgan arrived home and was unable to turn on the bedroom lights. She
      heard Bush say that he heard her come in. Bush was in the bedroom lying
      on the bed. Morgan tried to get away by walking out and getting in her car.
      Bush, however, got in the passenger side. Morgan was finally able to let
      someone know that Bush was there, get him out of the car, and drive away.

      Authorities arrived at Morgan’s home, and Bush was arrested for violating
      a protective order Morgan had against him. Bush, at the time of the arrest,
      confessed to shooting Harrington.

Bush v. State, 280 P.3d 337, 342–43 (Okla. Crim. App. 2012) (Bush I) (paragraph

numbers and footnotes omitted).

                             Bush’s state trial proceedings

      The OCCA in Bush I also summarized Bush’s ensuing state trial proceedings:

      Bush[ ] was charged with first degree murder in violation of [Okla. Stat. tit.
      21, § 701.7(A)], and possession of a firearm after former conviction of a
      felony in violation of [Okla. Stat. tit. 21, § 1283], in Grady County District
      Court case number CF–2008–371. The State filed a Bill of Particulars
      regarding the punishment for first degree murder, which alleged three
      aggravating circumstances: (1) the murder was especially heinous,
      atrocious or cruel; (2) there exists a probability that the defendant would
      commit criminal acts of violence such that he would constitute a continuing
      threat to society; and (3) the murder was committed by the defendant while
      he was serving a sentence of imprisonment on a conviction for a felony.
      [Okla. Stat. tit. 21, § 701.12(4), (6), (7)].

      Bush proceeded to trial on October 19, 2009, before the Honorable Richard
      G. Van Dyck, District Judge. After the State had presented its second
      witness, on October 22, Bush expressed his desire to enter a blind plea.
      The trial court conducted a plea hearing and allowed Bush to enter an
      Alford plea to first degree murder and a guilty plea to possession of a
      firearm after former conviction of a felony. The next day a non-jury
      sentencing proceeding commenced pursuant to [Okla. Stat. tit. 21, §
      701.10(B)]. Sometime during the first day of sentencing, Bush told the trial
      court that he wanted to withdraw his pleas, but the trial court denied his
      motion and advised him to wait until after being sentenced to move to
      withdraw the plea. At the conclusion of sentencing trial Judge Van Dyck
      found the existence of all three aggravating circumstances and assessed

                                            5
       punishment at death on the first degree murder; the trial court assessed a
       life sentence on the firearm charge.
       After being sentenced, and within the requisite ten day period, Bush filed a
       motion to withdraw his plea on November 9, 2009 . . . . The trial court held
       a hearing on the motion and, at the conclusion of the hearing, denied the
       motion.

Id. at 341–42 (paragraph numbers and footnote omitted).

                                    Bush’s direct appeal

       Bush filed a direct appeal, asserting ten propositions of error. On June 19, 2012,

the OCCA issued a published opinion affirming Bush’s convictions and sentences for

first degree murder and possession of a firearm after former conviction of a felony.

       Bush filed a petition for writ of certiorari with the United States Supreme Court.

That was denied on March 4, 2013. Bush v. Oklahoma, 568 U.S. 1216 (2013).

                     Bush’s application for state post-conviction relief

       On January 17, 2012 (while his direct appeal was still pending before the OCCA),

Bush filed an application for state post-conviction relief asserting nine propositions of

error. Bush also filed an application for evidentiary hearing on the ineffective assistance

of counsel claims asserted in his application for state post-conviction relief.

       The OCCA denied Bush’s application for state post-conviction relief and his

related motion for evidentiary hearing in an unpublished opinion issued on October 1,

2012. Bush v. State, Case No. PCD 2010-399 (Okla. Crim. App. Oct. 1, 2012) (Bush

II).




                                              6
                              The federal habeas proceedings

       On March 18, 2013, Bush initiated these federal habeas proceedings by filing a

motion for appointment of counsel and a motion for leave to proceed in forma pauperis.

The magistrate judge assigned to the case granted both motions.

       On December 2, 2013, Bush’s appointed counsel filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 asserting fifteen grounds for relief. Briefing in the

case was completed on July 2, 2014, when Bush filed his reply brief to respondent’s

answer.

       On October 17, 2016, the district court issued a memorandum opinion denying

Bush’s petition, entered final judgment in the case, and also issued an order denying Bush

a certificate of appealability (COA) as to all of the grounds for relief asserted in his

federal habeas petition. Bush filed a timely notice of appeal.

       This court subsequently granted Bush a COA on five issues.

                                              II

       Bush, in accordance with the COA we issued, asserts five issues in this appeal: (1)

whether the state trial court violated his due process rights by allowing the prosecution to

make an offer of proof from an inmate named Jackie Nash regarding statements allegedly

made by Bush to Nash; (2) whether the state trial court violated Bush’s constitutional

rights by admitting improper victim impact evidence; (3) ineffective assistance of trial

counsel for failing to object to the unconstitutional victim impact evidence; (4)

ineffective assistance of appellate counsel for failing to argue that Bush’s trial counsel

was ineffective for failing to challenge the Oklahoma statute that bars capital defendants

                                              7
who plead guilty from having a jury determine their sentence; and (5) cumulative error.

As discussed in greater detail below, we conclude that Bush is not entitled to federal

habeas relief on any of these claims.

                                     Standard of review

       “The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) requires a

state prisoner seeking federal habeas relief first to ‘exhaus[t] the remedies available in the

courts of the State.’” Kernan v. Hinojosa, 136 S. Ct. 1603, 1604 (2016) (per curiam)

(quoting 28 U.S.C. § 2254(b)(1)(A)). “If the state courts adjudicate the prisoner’s federal

claim ‘on the merits,’ § 2254(d), then AEDPA mandates deferential, rather than de novo,

review.” Id. Specifically, this court cannot grant relief unless that adjudication:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the
       Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination
       of the facts in light of the evidence presented in the State court proceedings.

28 U.S.C. § 2254(d)(1)–(2).

       “‘Clearly established Federal Law’ refers to the Supreme Court’s holdings, not its

dicta.” Wood v. Carpenter, 907 F.3d 1279, 1289 (10th Cir. 2018) (citing Williams v.

Taylor, 529 U.S. 362, 412 (2000)). “A state-court decision is only contrary to clearly

established federal law if it ‘arrives at a conclusion opposite to that reached by’ the

Supreme Court, or ‘decides a case differently’ than the Court on a ‘set of materially

indistinguishable facts.’” Id. (quoting Williams, 529 U.S. at 412–13). “But a state court

need not cite the Court’s cases or, for that matter, even be aware of them.” Id. “So long


                                              8
as the state-court’s reasoning and result are not contrary to the Court’s specific holdings,

§ 2254(d)(1) prohibits [this court] from granting relief.” Id. (citing Early v. Packer, 537
U.S. 3, 9 (2002) (per curiam)).

       “A state court’s decision unreasonably applies federal law if it ‘identifies the

correct governing legal principle’ from the relevant Supreme Court decisions but applies

those principles in an objectively unreasonable manner.” Id. (quoting Wiggins v. Smith,

539 U.S. 510, 520 (2003)). “Critically, an ‘unreasonable application of federal law is

different from an incorrect application of federal law.’” Id. (quoting Williams, 529 U.S.

at 410). “[A] state court’s application of federal law is only unreasonable if ‘all

fairminded jurists would agree the state court decision was incorrect.’” Id. (quoting Frost

v. Pryor, 749 F.3d 1212, 1225 (10th Cir. 2014)).

       “Finally, a state-court decision unreasonably determines the facts if the state court

‘plainly misapprehend[ed] or misstate[d] the record in making [its] findings, and the

misapprehension goes to a material factual issue that is central to petitioner’s claim.’” Id.

(quoting Byrd v. Workman, 645 F.3d 1159, 1170–72 (10th Cir. 2011)). “But this

‘daunting standard’ will be ‘satisfied in relatively few cases.’” Id. (quoting Byrd, 645

F.3d at 1172).

  Issue One – the prosecution’s “offer of proof” regarding testimony from Jackie Nash

       In his first issue on appeal, Bush argues that his “constitutional rights were

violated when the prosecutor told the [trial court] about a litany of damaging and

inadmissible statements attributed to [him]” by “a jail inmate named Jackie Nash.” Aplt.

Br. at 18. Although the state trial court ultimately declined to admit Nash’s testimony, it

                                              9
nevertheless asked for and received an “offer of proof” from the prosecutor regarding

Nash’s testimony. Bush argues that the state trial court never heard other evidence that

refuted Nash’s testimony and, most importantly, it would have been impossible for the

state trial court, in fixing Nash’s sentence, to ignore the offer of proof.

       a) Facts relevant to the claim

       On Friday, October 23, 2009, the first day of the sentencing proceeding, the

prosecutor advised the trial judge and defense counsel that Jackie Nash, a jailhouse

informant, had come forward with evidence pertinent to the case. Tr. at 1011. Defense

counsel “object[ed] to any endorsement of a witness at this time during the middle of

trial.” Id. at 1012. The trial judge stated that he would resolve the issue the following

Monday.

       On Monday, October 26, 2009, the prosecution attempted to call Jackie Nash as a

witness. Id. at 1309. The defense “object[ed] to the endorsement of this witness and any

testimony by . . . Nash.” Id. at 1310. The defense noted that both the Oklahoma

Constitution and the Oklahoma Code of Criminal Procedure required that evidence in

aggravation be endorsed and made known to the defendant prior to trial in order to be

admissible. Id. The defense in turn asserted that they “were first given notice of” Nash’s

proposed testimony “on Friday in the middle of trial,” thus giving them “two . . .

weekend days [in] which to prepare” to cross-examine Nash. Id. The defense argued

that Nash should not be allowed to testify or, in the alternative, that the trial be continued

to give them time to prepare to cross-examine him. Id. at 1311. The trial judge

responded by stating: “In an abundance of caution . . . the Court is going to sustain the

                                              10
defendant’s motion and not allow the testimony” of Nash. Id. at 1314. But immediately

thereafter, the trial judge stated to the lead prosecutor: “you may present an offer of

proof.” Id.

       The prosecutor proceeded to state as follows:

               Judge, my offer of proof if Mr. Nash was called to testify he would
       testify he had conversations with Ronson Bush where Ronson Bush told
       him he – he was manipulative, he deliberately intended to kill Billy
       Harrington.

              He sat around for a week, week and a half and thought about how he
       was going to do it. Then he used some methamphetamine and went to the
       detox for a few days to get his head straight so he could get his plan
       together.

               That he planned this. That he waited for Mr. Billy Harrington to be
       at his house alone. He held a gun on him. Held him hostage basically
       yelling and screaming at him trying to make him confess to having a sexual
       relationship with Stephanie Morgan.

              He basically sat over him and taunted him with the gun the .357
       while – while the victim Billy Harrington was sitting in his chair.

              That at one point he holds the gun to the shoulder of Billy
       Harrington in contact wound [sic] pulls the trigger. Shoots Billy
       Harrington. And Billy Harrington reaches forward and puts his hands up
       and he shoots him again. Which was – justify and explain – explain the
       injuries.

              That Mr. Harrington got out of the chair and fell down on the
       kitchen floor where Mr. Bush shot him again. And the whole time
       continuing to taunt him and yell at him.

                Mr. Nash, would say that at some point Mr. Harrington went outside.
       Mr. Bush told him that he followed him outside and Billy Harrington was
       still alive when Ronson Bush tied a rope on his feet and drug him until he –
       until he thought maybe he was dead, his chest was still moving and he drug
       him approximately 200 yards.



                                             11
              Mr. Nash would say if – if the Court would allow him – to call him,
       Mr. Bush then left and went to Stephanie’s. That’s when he started getting
       drunk. That he wasn’t even drunk when he started doing these things to
       Billy Harrington. He waited until afterwards to get drunk so he would have
       a defence [sic] to this crime of intoxication.

              He will testify about how Ronson Bush was confronted with
       Stephanie, how she was scared. How he got in the car with Stephanie. And
       at one point he got out of the car and then she left. Which would be
       extremely consistent with Stephanie Morgan.

              He will also testify Bush bragged about his two previous escape
       attempts where he used other inmates to help him in the cells. This Court’s
       heard some of that evidence.

              And then thirdly, he will say during the course of this trial and
       leading up to it Ronson Bush was planning a third escape. That he had
       manipulated his toilets manipulated his – his showers. He caused damage
       to those cells thinking he could get out behind the toilet behind the shower
       and dig out of his cell.

               And if that didn’t work he would escape on his way to Court. He
       would overpower a jailer, a guard, he would kill whomever was necessary
       to get away.

              He said his uncle was involved with the mafia, and his uncle was
       going to help him escape from here and he would never be able to see his
       family again but that he would blame it on the Mexican Mafia in the city
       because nobody would suspect his uncle for helping him escape. That if he
       had to kill people to get out of this courtroom and to get out of here that’s
       what he would do.

             He said he showed no remorse. He laughed about killing Billy
       Harrington. And that would be my proffer.

Id. at 1314–17.

       Defense counsel then stated: “Judge, I – I in an abundance of caution this is a

proffer and you’re sitting off of our judgement [sic] of facts and I would just ask that the




                                             12
Court please consider it and put it in it’s [sic] proper place.” Id. at 1317. The trial judge

responded: “Any argument or statement by counsel is not evidence.” Id.

       b) The OCCA’s disposition of the claim

       In Proposition IV of his direct appeal brief, Bush argued that the trial judge’s

consideration of the offer of proof prejudiced Bush’s rights under the Sixth, Eighth, and

Fourteenth Amendments. Direct Appeal Br. at 46. Specifically, Bush argued that the

“offer of proof was extremely harmful to [his] case for life” because it “was in direct

contrast to [his] own account of the crime as an unplanned, unpremeditated reaction to

Mr. Harrington’s revelation of an affair with Ms. Morgan, and that the shooting was

something about which he was deeply saddened and almost ill.” Id. at 49. Bush further

argued that, “[a]lthough the trial judge assured defense counsel that statements by

counsel were not evidence, this offer of proof was far too inflammatory for the trial judge

to disregard.” Id. (citation omitted). That was because, Bush argued, the offer of proof

“ma[d]e the case for a planned, premeditated murder replete with torture and accounts of

[Bush’s] morbid delight,” as well as “references to escape attempts and threats by . . .

Bush against jailers and court personnel.”1 Id. at 50.




       1
         On the same day Bush filed his appellate brief, he also filed an application for
evidentiary hearing on Sixth Amendment claims in which he alleged, in pertinent part,
that “his trial counsel had a duty to ask the judge to recuse from the case based on his
inability to decide the case impartially once the offer [of proof] was made.” App. for
Evid. Hr’g at 7.


                                             13
       The State, in its response brief, argued that the “issue [wa]s not preserved for

review as it was not contained in the motion to withdraw the plea.”2 State Direct Appeal

Br. at 36–37. In support, the State noted that OCCA Rule 4.2(B) provided that “‘[n]o

matter may be raised in the petition for writ of certiorari unless the same has been raised

in the application to withdraw the plea . . . .’” Id. at 37 (quoting Okla. Crim. App. R.

4.2(B)). The State also argued, in the alternative, that “the trial court assured [Bush] the

offer of proof was not evidence” and that Bush “ha[d] completely failed to demonstrate

that despite such assertion, the trial court relied on the offer of proof when it determined

[he] was a continuing threat to society and that the murder was especially heinous,

atrocious or cruel.” Id.

       The OCCA ultimately denied relief on the claim. In doing so, the OCCA stated as

follows:

               In addition to arguments attacking the aggravating circumstances,
       Bush also argues that the trial court’s sentencing decision was influenced
       by improper and inadmissible evidence. In proposition four, Bush claims
       that the trial court considered improper testimony from a jail-house snitch
       during the sentencing proceedings. The trial court sustained Bush’s motion
       to bar the witness’s testimony because no notice was given to Bush
       regarding the evidence in aggravation. See [Okla. Stat. tit. 21, § 701.10].
       Regardless, Bush argues, the trial court allowed the State to give an offer of
       proof regarding the expected testimony of informant Jackie Nash. It is this
       offer of proof that Bush now argues influenced the trial court, in part, in
       sentencing Bush to the penalty of death.


       2
        On November 9, 2009, Bush filed a motion to withdraw his guilty plea. In that
motion, Bush argued that: (1) the plea was entered through inadvertence, ignorance,
mistake or coercion; (2) the sentence imposed was excessive and contrary to the evidence
presented; (3) he was not mentally competent to enter a plea; (4) he was not mentally
competent at the time of the commission of the crimes; (5) the plea was not knowingly
and voluntarily entered; and (6) he received ineffective assistance of counsel.
                                             14
        Bush first argues that the offer of proof was improperly given
because there was no need for the State to preserve the evidence with an
offer of proof, as the State would not be appealing Bush’s sentence. Even
if the offer of proof was improperly given, Bush must overcome the
presumption that the trial court only considered competent and admissible
evidence in reaching its decision. See Long v. State, 2003 OK CR 14, ¶ 4,
74 P.3d 105, 107.

       In Long, the trial court listened to an audio tape during a suppression
hearing, after which the trial court suppressed the tape. The trial court went
on to conduct a non-jury trial. The defendant in Long could not overcome
the presumption that the trial court did not consider improper evidence
during the trial. Id.

        Here, the evidence proffered was intended to support the continuing
threat aggravating circumstance. The State indicated that Nash would
testify that Bush told him that he deliberately intended to kill Harrington
and had planned it for several days; he went to detox to get his head straight
before carrying out his plan; he held him hostage trying to make him
confess to having a sexual relationship with Morgan; he finally shot
Harrington in the arm while holding the gun to Harrington’s shoulder;
Harrington reached forward and Bush shot him again.

       Bush told him that Harrington went outside and Bush believed that
Harrington was still alive when he dragged him behind the pickup; Bush
said he wasn’t drunk, but drank afterward and intended to use intoxication
as a defense; according to Nash, Bush bragged about his escape attempts;
he planned a third escape by digging around the toilet and shower,
damaging them; he said he intended to escape on his way to court and kill a
guard or whomever necessary in order to get away. Nash indicated that
Bush showed no remorse and laughed about killing Harrington.

       The offer of proof contained evidence otherwise unknown through
other admissible channels. The new evidence included Bush’s account of
the events of the killing and the planning of the killing-in contrast to his
claim that the killing was a spur of the moment killing brought on by
Harrington’s boasting of sexual acts with Morgan. The evidence of the
damage to the toilet and shower area was confirmed as an escape attempt
by this offer, and further, Bush’s statement that he intended to flee from
court and kill if necessary to escape were not available from other
testimony.



                                     15
               Bush claims that this evidence was so prejudicial that it was
       impossible for the trial court to ignore. Although the offer contained
       powerful evidence, there is little indication that the trial court utilized this
       evidence in making a sentencing decision. As Bush points out, the trial
       court did cite to the instances of attempted escape as factoring into the basis
       for a finding that the probability existed that Bush would be a continuing
       threat to society. Other admissible evidence, however, provided sufficient
       evidence that Bush was attempting to escape from the Grady county jail.

              To overcome waiver claims regarding this offer of proof, Bush
       claims counsel was ineffective in its ability to preserve Bush’s rights to a
       proceeding free from outside influences and prejudices. The ineffective
       assistance claim must also fail, because there is no evidence that the trial
       court utilized this information in determining the sentence.

              As a side note, it is possible that this testimony might have been
       admissible as rebuttal evidence, and no discovery notice would have been
       required-depending on the reliability of the jailhouse informant testimony.

Bush I, 280 P.3d at 348–49 (paragraph numbers and footnote omitted).

       It is not entirely clear whether the OCCA intended to resolve the claim on the

merits or, instead, to resolve it on the basis of procedural bar. The OCCA’s discussion, in

large part, is devoted to explaining why Bush was not prejudiced by the alleged error –

and thus, the OCCA seems to have resolved the issue on the merits. But the OCCA’s

references to “overcom[ing] waiver” also suggest that it may have deemed the claim

procedurally barred due to Bush’s failure to raise the issue in the trial court.

       c) Procedural bar

       Respondent asserts that Bush “raises several new arguments” in his appellate brief

“that were neither raised to the OCCA or the district court.” Aple. Br. at 19. To begin

with, respondent asserts that Bush, in his direct appeal, attempted “[t]o show the trial

court considered the offer of proof” by arguing “only that testimony at trial regarding


                                              16
[his] attempts to escape from jail was insufficient for the trial court to find [he] attempted

to escape” and “therefore the trial court must have relied on the Nash offer of proof.” Id.

at 18. Respondent in turn asserts that in federal district court, Bush “attempted to prove

the trial court considered the proffer by arguing two points – (1) [his] efforts to escape,

and, (2) that an investigator observed the trial court’s demeanor change when the offer of

proof was read.” Id. at 18–19. Respondent notes that Bush now “claims the OCCA’s

holding was an unreasonable application of several different Supreme Court cases that he

failed to either present to the OCCA or to the district court.” Id. at 19. “Likewise,”

respondent asserts, “he raises several new arguments that were neither raised to the

OCCA or the district court, in an effort to show . . . the trial court relied on the Nash

proffer.” Id. Ultimately, respondent argues that Bush “is limited to the arguments and

facts he presented to the OCCA.” Id.

       We agree with respondent. The only arguments that Bush made before the OCCA

were that the offer of proof was improper under Oklahoma law (i.e., “there was no

discernible need for the prosecutor to make an offer in order to preserve the error”), the

“offer of proof was far too inflammatory for the trial judge to disregard,” and the trial

judge ultimately relied on the offer of proof in finding that the trial judge found that Bush

“had ‘attempted and/or conspired to escape from the Grady County Jail.’” Direct Appeal

Br. at 48–49, 52. As for the last of these arguments, Bush argued that “[b]y making this

finding, the trial judge had to have relied on the . . . Nash offer of proof, because,

otherwise, there was no evidence demonstrating that . . . Bush was the person who



                                              17
tampered with the shower and toilet” in his jail cell.3 Id. at 52. At no point did Bush

argue before the OCCA, as he does now in this federal habeas appeal, that (1) the trial

judge allowed the offer of proof because “he wanted to hear” Nash’s allegations, (2)

“direct evidence indicates that the [trial] judge was emotionally affected by the

allegations,” (3) “Nash’s statements demonstrably affected later testimony that the judge

heard from the victim’s family, who were present through the trial and would have heard

the ‘offer of proof,’” or (4) “just a few weeks after the sentencing, the prosecutor

submitted a letter for use in . . . Nash’s federal criminal proceedings” that stated “that

‘Nash’s cooperation and information was [sic] very valuable in the Bush prosecution.’”

Aplt. Br. at 25–28.

       Thus, the new arguments that Bush now asserts in his federal habeas appeal are

unexhausted and, in turn, procedurally barred. The OCCA has long and consistently held

that “issues that were not raised previously on direct appeal, but which could have been

raised, are waived for [purposes of] further [state] review.” Logan v. State, 293 P.3d 969,

973 (Okla. Crim. App. 2013). Thus, were Bush to return to Oklahoma state court and

present these new arguments in a successive application for post-conviction relief, those

arguments would be deemed waived by the OCCA. All of which means that those new

arguments are procedurally barred for purposes of these federal habeas proceedings. See


       3
        Bush conceded in his direct appeal brief, however, that the trial judge heard
testimony from Shane Wyatt, the jail administrator, “that the toilet in . . . Bush’s single-
man cell had been tampered with in an apparent attempt to escape.” Direct Appeal Br. at
52. Although Bush noted that Wyatt admitted on cross-examination “he did not see who
did the damage, nor had he filed any incident reports on the damage,” the trial judge
could reasonably have inferred that Bush was responsible for the damage. Id.
                                              18
Williams v. Trammell, 782 F.3d 1184, 1212 (10th Cir. 2015) (“[A] habeas petition is

procedurally defaulted if the petitioner failed to exhaust state remedies and the court to

which the petitioner would be required to present his claims in order to meet the

exhaustion requirement would now find the claims procedurally barred.” (quotation

marks omitted)).

       d) Clearly established federal law applicable to the claim

       Bush concedes that “[n]o Supreme Court case specifically addresses prejudicial

‘offers of proof,’” but he asserts that “[s]everal lines of Supreme Court precedent

establish general standards that support relief here.” Aplt. Br. at 21. To begin with, Bush

points to Supreme Court precedent addressing state-sponsored courtroom practices that

may be “so inherently prejudicial that [they] deprive[] a defendant of a fair trial.” Carey

v. Musladin, 549 U.S. 70, 76 (2006) (concluding that buttons displaying the victim’s

image worn by the victim’s family during respondent’s trial did not deny respondent his

right to a fair trial). The two main examples are Estelle v. Williams, 425 U.S. 501, 502

(1976), where the defendant “appeared at trial in clothes that were distinctly marked as

prison issue,” and Holbrook v. Flynn, 475 U.S. 560 (1986), where the State seated four

uniformed state troopers in the row of spectators’ seats immediately behind the defendant

during trial. The Court held in both cases that government-sponsored practices of these

types can, depending on the circumstances, be so inherently prejudicial that they deprive

a defendant of a fair trial. Secondly, Bush points to Greer v. Miller, 483 U.S. 756 (1987),

in which the Supreme Court “recognized that prosecutorial misconduct may so infect the

trial with unfairness as to make the resulting conviction a denial of due process,” and

                                             19
that, “[t]o constitute a due process violation, the prosecutorial misconduct must be of

sufficient significance to result in the denial of the defendant’s right to a fair trial.” Id. at

765 (quotations and brackets omitted). Third, Bush points to the Supreme Court’s

recognition in Romano v. Oklahoma, 512 U.S. 1, 12 (1994), that the “admission of

evidence” might “so infect[] the sentencing proceeding with unfairness as to render the

jury’s imposition of the death penalty a denial of due process.” Lastly, Bush points to

Parker v. Dugger, 498 U.S. 308, 321 (1991), in which the Supreme Court recognized (as

it had before) that “[t]he Constitution prohibits the arbitrary or irrational imposition of the

death penalty.” Together, Bush argues, “[t]hese cases establish that the due process

clause prohibits fundamental unfairness and that the Eighth Amendment forbids

arbitrariness in death penalty proceedings.” Aplt. Br. at 22.

       The threshold question we must address is whether Bush has identified a rule of

law that was “clearly established” by the Supreme Court at the time the OCCA resolved

his direct appeal. See House v. Hatch, 527 F.3d 1010, 1018 (10th Cir. 2008) (holding

that, in light of Musladin, a court must first determine whether the petitioner seeks to

apply a rule of law that was clearly established by the Supreme Court at the time his or

her conviction became final). In House, this court held that “Musladin instructed that

Supreme Court holdings—the exclusive touchstone for clearly established federal law—

must be construed narrowly and consist only of something akin to on-point holdings.” Id.

at 1015. In other words, “in the post-Musladin analysis, clearly established law consists

of Supreme Court holdings in cases where the facts are at least closely-related or similar

to the case sub judice.” Id. at 1016.

                                               20
       That presents a problem for Bush. None of the Supreme Court cases he has cited

in his appellate brief involved facts remotely similar to the facts at issue in his case, i.e., a

trial judge who selected and imposed a death sentence after considering an offer of proof

of inadmissible aggravating evidence. Indeed, none of the cases he has cited separately

involved either the consideration of an offer of proof of inadmissible evidence in any

context, or a capital case. Thus, at best, the cases cited by Bush stand for very broad

principles of due process. In light of Musladin and House, however, that is not sufficient

to constitute clearly established federal law for purposes of § 2254(d). And, under

House, “[t]he absence of clearly established federal law is dispositive under §

2254(d)(1).” 527 F.3d at 1018.

                     Issue Two – admission of victim impact testimony

       In his second issue on appeal, Bush argues that the admission of victim impact

testimony at his sentencing hearing violated his rights under the Eighth and Fourteenth

Amendments.4 More specifically, Bush argues that this testimony violated his


       4
         In his opening brief, Bush cites to the Fourteenth Amendment several times in
connection with Issue Two, and ultimately argues that he is entitled to federal habeas
relief under the Fourteenth Amendment on Issue Two. Aplt. Br. at 34, 50, 58–60. The
problem, however, as respondent correctly notes, is that Bush failed to make these same,
or indeed any, arguments regarding the Fourteenth Amendment in his habeas petition.
To be sure, Bush cited to the Fourteenth Amendment in connection with his challenge to
the admission of the victim impact testimony. Dist. Ct. Docket No. 20 at 41. But
nowhere in his habeas petition did Bush explain how the admission of the victim impact
testimony resulted in a violation of his Fourteenth Amendment rights. Nor did he attempt
to argue that the OCCA’s decision was contrary to Supreme Court precedent interpreting
the Fourteenth Amendment. Consequently, we conclude that Bush has forfeited his
Fourteenth Amendment arguments. See Hancock v. Trammell, 798 F.3d 1002, 1011


                                               21
constitutional rights because it included “family members’ characterizations of the crime,

opinions about [him], and desire for the death penalty.” Aplt. Br. at 34.

       a) Facts relevant to this claim

       On September 14, 2009, the prosecution filed a pleading with the state trial court

entitled “State’s Notice and Disclosure of Victim Impact Statements.” State Court ROA,

Vol. 2 at 213. Attached to that pleading were the written victim impact statements from

eight of the victim’s family members.

       The victim’s parents, Kathleen and David Harrington, stated in their joint victim

impact statement: “Billy died at the hands of his enemy, although he called him friend.

Billy endured pain and agony; was dragged as if he were trash and left to freeze in the

frigid dark of night.” Id. at 218. They also stated, with regard to the punishment of

Bush: “In the death of our Billy we are making a plea to the court requesting the

maximum sentencing; the most severe punishment by law. We are requesting death for

Ronson Kyle Bush. The request is not made for the desire of vengeance but we all firmly

believe that Ronson is a threat and will continue to be a threat to our family and the

community in general.” Id. at 219 (emphasis omitted).

       Rebecca Harrington Latorre, the victim’s sister, wrote in her statement that

“Ronson Bush deserves the most severe punishment allowed by Oklahoma law. He

deserves the death penalty.” Id. at 221.


(10th Cir. 2015) (concluding that habeas petitioner forfeited argument by not raising it in
federal district court). Further, because Bush has not asserted plain error in connection
with his Fourteenth Amendment arguments, “we do not engage in plain-error review.”
Id.
                                             22
       Lois Montgomery, the victim’s grandmother, offered the following

recommendation regarding punishment:

              With premeditation, systematically with cruelty and maliciousness
       Billy was murdered, shot multiple times and obtained numerous wounds,
       burns, and trauma to his entire body and precious face. He was dragged
       and disposed of like so much garbage. Bush without thought of friend or
       his family inflicted pain and death upon our sweet Billy. I plead with the
       court to sentence Ronson Bush with the maximum sentence possible; I
       request the death penalty.

Id. at 222.

       Kaci Harrington, the victim’s then-eleven-year-old daughter, provided a

handwritten statement that included the following recommendation regarding sentencing:

“Today my plea to the court is to consider the cruelty and abuse that my Daddy suffered

because of Ronson, [sic] is to give the maximum sentence possible to Ronson Kyle

Bush.” Id. at 229.

       Ashlee Dickey, a first cousin of the victim, wrote in her statement:

              I would have to recommend Ronson Kyle Bush face death or spend
       the rest of his life imprisoned. Based upon his crime against Billy
       Harrington, he proves he is a dangerous and heartless human being.
       Considering the fact he has a criminal past before this horrific crime, he
       proves he is not worthy or capable of living and functioning in a society of
       law and order. I feel that even with imprisonment, he will be provided a
       life which is much more respectable than what he deserves after the
       gruesome murder of my dear cousin, Billy Harrington. And if death is his
       punishment, a much easier way to leave this world than the option HE gave
       Billy.

Id. at 234 (emphasis in original).

       Traci Carter, the mother of the victim’s daughter, wrote in her statement regarding

the punishment of Bush:


                                            23
               As for my recommendation on punishment for Ronson Kyle Bush, it
       is based on many things. Such as the loyalty Billy showed for Ronson up
       until the end. Billy was the only true friend Ronson has, yet Ronson
       brutally tortured and murdered him, even choosing to drag Billy’s bleeding
       body with Billy’s own truck and dumping him! To do that to anyone is
       unimaginable, but the fact that Ronson chose to do that to his long time
       friend, the one person who never gave up on him, shows a total lack of
       humanity in Ronson. It shows only pure evil. The fact that he did such a
       horrible thing to Billy proves that no one’s life is sacred to Ronson, no one
       is safe from his cruelty and lack of regard for anyone but himself. He is an
       obvious threat to society. Now Kaci and I, Billy’s parents, his siblings, our
       extended families, and his many, many friends, have to life [sic] without
       Billy, because of Ronson and his evil actions. I recommend the maximum
       punishment and its enforcement for Ronson Kyle Bush, I recommend the
       death penalty.

Id. at 239.

       Lastly, the victim’s brother, Bobby Harrington, provided a long written victim

impact statement. It included the following:

              There is an old Indian folklore about a young Indian brave who
       while hunting came across a poisonous snake. The snake spoke to the
       Indian brave and asked him to pick him up and hold him close to his body
       so the snake could warm up. The little brave replied back, you are a snake
       and everybody knows you will bite me. The snake answered back, I
       promise I won’t bite you. Reluctantly, the little Indian brave picked up the
       snake and held him close to his body, soon after warming up the snake bit
       the Indian brave injecting his poisonous venom into him. The little Indian
       brave threw the snake down and shouted, you said you would not bite me to
       which the snake replied: you knew I was a snake before you picked me up.

              Ronson Bush is that snake, spineless, cowardly and deceitful. He
       sought my brothers [sic] help and Billy not one to turn a friend away
       offered help to Ronson time and time again, knowing the possible danger of
       helping such a person.

       ····

              You ask me what I think ought to be the punishment for Ronson
       Bush? I can’t tell you what I really think should happen to him. It seems
       our system protects the offender more than the victim and as such, it is not

                                            24
       advisable for me to say or state it in writing what I would like to say. That
       being said, I believe the punishment should be the maximum allowed by
       law and ask that Ronson be sentenced to death by lethal injection. Looking
       at the evidence presented in this case I ask that your decision be based on
       the need for justice and protection of others. If just punishment is not
       given, Ronson Bush will kill again and it could be his own family member
       or a family member of the courts; what would be recommended then?

Id. at 242–43.

       On October 8, 2009, Bush filed a response to the prosecution’s Notice and

Disclosure of Victim Impact Statements. Id., Vol. 3 at 500. In that response, Bush

objected to specific portions of each of the victim impact statements. For example, he

argued that the references in Kathleen Harrington’s statement “to the crime as being

‘brutal’” were “an improper characterization of the crime.” Id. Bush also argued that the

recommendations that he be given the death penalty were violative of the Eighth

Amendment. Id. at 502. In addition, Bush challenged other miscellaneous aspects of the

statements.

       The state trial court did not rule on Bush’s objections prior to trial. At the

sentencing hearing, defense counsel mentioned the objections just prior to the prosecution

presenting the victim impact statements as part of its case-in-chief. Specifically, defense

counsel made the following statement and the state trial court responded as follows:

       [DEFENSE COUNSEL]: And, Judge, I think we just had a little
       housekeeping matter to take care of. And I think we’re going to be doing
       Victim Impact.

       And we – we had filed a response to the Cargill response and we know
       we’re in front of you [and] not in front of a jury. But we’re just renewing
       that we did do a response and we’re, you know, asking that the victim
       impact be kept to the statute that’s all.


                                             25
       THE COURT: Okay. State’s real good about doing that.

       [PROSECUTOR]: Judge?

       THE COURT: I said the State’s real good about doing that, keeping the
       statute.

       [PROSECUTOR]: Yes.

       THE COURT: I know you take pains to make sure.

Tr. at 1406–07.

       Immediately thereafter, the prosecution began presenting victim impact testimony

from Harrington’s family members. That essentially involved the family members

reading their written victim impact statements or testifying in a manner equivalent to the

written statement, followed by exchanges between the prosecutor and each witness,

except for the victim’s young daughter, regarding their recommended sentence for Bush.

       Rebecca Latorre, Harrington’s younger sister, gave the following response when

asked by the prosecutor if she “ha[d] a recommendation for the Judge on what type of

punishment – or what sentence [he] should say Ronson Bush should receive”:

              Judge, Billy died at the hands of pure evil. Ronson killed with total
       disregard for the only person who continued to care about him.

             Ronson antagonized and tortured my brother. Billy’s body was
       bludgeoned and ripped apart by jealous and angry bullets.

              Billy was dragged and disposed of like household trash. Ronson
       Bush deserves the maximum sentence possible. Ronson Bush deserves
       death.

Tr. at 1412.




                                            26
       Bobby Harrington, the victim’s older brother, was asked by the prosecutor what

his sentencing recommendation would be. In response, he gave a very long answer that

touched initially upon his view of the crime:

              On that very evening December 22, 2008 Ronson repaid my brother
       Billy by shooting him six times, emptying Billy’s own gun on him,
       calculating, disarming him. Chasing him down from behind while my
       brother with unbelieve [sic] endurance and pain struggled to flee his own
       house.

              Into the cold night Billy fled bearfoot [sic] and helpless with Ronson
       following him and inflicting purposeful, tortuous pain.

              Following these evil acts Ronson tied a rope around my brother’s
       right ankle and drug him to the backside of Billy’s own property.
       Continuing to inflict facial and body damage with traumatic damage.

              Using Billy’s truck Ronson attempted to discard his evil malicious
       deeds and destruction of our dear Billy.

              He stole Billy’s identification, money, and truck, and fled after
       locking the front door and turning out the lights.

             You ask me what I think ought to happen – what ought to be the
       punishment for Ronson Bush?

Id. at 1423–24. The following colloquy then occurred between the prosecutor, Bobby

Harrington, and the trial judge:

              [PROSECUTOR:] And you pause, there. Bobby, you’ve been very
       angry throughout this whole case; is that right?

              [THE WITNESS:] Yes.

              ····

              [PROSECUTOR:] Has at times he smiled and mocked the family?

              [THE WITNESS:] He has mocked the family. He’s a fake. He’s
       setting [sic] over there crying like a little puppy dog like there’s something

                                             27
      wrong with him like he’s sorry. He’s not sorry. I can’t believe I even had
      any compassion for him the day he even signed his right whenever he
      pleaded guilty. A tinge of me, a hope thinking, well, maybe he had some
      compassion, maybe he does – is really doing this, but he’s not.

            [PROSECUTOR:] That being said, what is your recommendation to
      the Court for punishment of Ronson Bush?

             THE WITNESS: I guess you won’t take the handcuffs off of him
      and let me take care of it?

             THE COURT: Sorry. I can’t do that.

             THE WITNESS: I didn’t think you would, but I had to ask.

             THE COURT. Thank you.

             THE WITNESS: It seems our system protects the offender more
      than the victim. And as such, it is not advisable for me to say – well, I done
      asked you what I was gonna – what I was thinking anyway.

              But that being said, Judge, I believe the maximum punishment
      allowed by law is that you sentence Ronson Bush to death by legal
      injection.

Id. at 1424–25.

      David Harrington, the victim’s father, gave the following response when asked by

the prosecutor, “What do you think should happen to Ronson Bush?”:

             I know, Judge, that being as he’s – Ronson has taken this away from
      the jury to decide, he’s – he’s put it on you. And I know you must feel a
      burden.

            But I want you to know, that decision is just not your’s [sic]. We’re
      making that decision with ya. And I don’t want you to feel like it all comes
      down to just you because we’re the ones that’s – that’s suffered the loss.

             And I know so many times the justice system fails victims and their
      families. But I just ask, Judge, this time that the justice system won’t fail
      our family.


                                           28
               And the maximum that this State allows for this crime, and I believe
       that the maximum was put in place for just this type of crime, and the
       maximum is far to [sic] easy.

               Where they strap you down and put a needle in your arm and you go
       off to sleep and never wake up. That’s – that’s too easy.

             The bible says, “A man reaps what he sews [sic] and where there’s
       no mercy no mercy will be shown.”

              I believe he’s sown what he should – what he should reap. And I
       don’t believe that there is any place for any mercy in a crime like this. And
       I recommend, Judge, that you give him the death penalty.

Id. at 1436.

       Lastly, Kathy Harrington, the victim’s mother, read her victim impact statement,

which included the following references to her views of the crime:

              And on the night of December the 22nd, 2008 recorded as December
       the 23rd, with total disregard of life and friendship, Ronson, with pre-
       thought and brutal maliciousness completed murder shooting our Billy
       multiple times causing irreparable damage and death.

             As Billy attempted to gain safety after being shot while in his own
       home stumbled into the freezing night losing his life-giving blood.

              Ronson, you didn’t stop with shooting him. You then tied a rope
       around my son’s foot and you drug him 600 feet causing multiple injuries
       to a beautiful man.

Id. at 1446.

       The prosecutor and Mrs. Harrington then engaged in the following exchange

regarding the proposed punishment for Bush:

              Q. Kathy, I’m fixing to ask you the last question. The basic one is –
       is what is your recommendation to the Court regarding sentencing of
       Ronson Bush?



                                            29
      But before I get there have – have you and the family kind of
evolved in your thoughts about the appropriate punishment for Ronson
Bush?

      A. Yes. We have. We had – had first wanted Ronson to take life
without parole.

       Q. And even at first there was some of the family wanted the death
penalty; correct?

       A. Yes.

       Q. There was kinda –

       A. Several wanted death penalty.

      Q. Something changed throughout the course of trial in the last nine
months that has – has united the family in coming to a recommendation?

       A. The events and what happened to Billy. The actions of Ronson.

      Ronson, I don’t believe you’re sorry that you killed my son. I think
you enjoyed it. I think you bragged about it.

       And for that reason we have united. And before I – before I tell you
what the plea is – there’s something I would like to say to the, Judge, if I
may?

       Q. Yes, ma’am.

     A. Thirty-eight years ago on December the 31st, 1971, my father
was murdered. He was shot 14 times with a .9 millimeter, and the man got
off.

        My belief in the justice system was irreparably damaged. As I
walked into this court today, on the building it reads, “The foundation of
justice is that no man shall suffer wrong.”

       Your Honor, I understand your great responsibility which lies before
you. I pray that my faith may be reassured in the justice system.

       And the death of our Billy we are making a plea to the Court
requesting the maximum sentencing, the most severe punishment by law.

                                     30
       We know it will not bring our Billy back but we are requesting death for
       Ronson Kyle Bush.

Id. at 1447–49.

       During closing arguments, the prosecutor referred to the victim impact

evidence: “There’s no getting around the victim impact testimony you heard

yesterday. I been around here a long time, Judge, that – that was hard.” Id. at

1866. The prosecutor in turn stated: “The only true and just sentence in this case

and you have to know it, you have to feel it, you have to see it is the death penalty

for Ronson Bush.” Id. at 1867.

       b) Clearly established Supreme Court precedent

       Bush points to the Supreme Court’s decision in Payne v. Tennessee, 501 U.S. 808

(1991), as supplying the clearly established federal law applicable to his claim. In Payne,

the Supreme Court held, after reconsidering its prior decisions to the contrary, that the

Eighth Amendment does not bar a State from allowing the admission of victim impact

evidence during the penalty phase of a capital trial. 501 U.S. at 825 (“We are now of the

view that a State may properly conclude that for the jury to assess meaningfully the

defendant’s moral culpability and blameworthiness, it should have before it at the

sentencing phase evidence of the specific harm caused by the defendant.”). Notably,

however, the Supreme Court left in place its prior holding “that the admission of a

victim’s family members’ characterizations and opinions about the crime, the defendant,

and the appropriate sentence violates the Eighth Amendment.” Id. at 830 n.2.




                                             31
       c) The OCCA’s disposition of the claim

       In his direct appeal, Bush argued that his death sentence should be vacated

because the admission of improper opinion testimony during the presentation of victim

impact evidence violated his rights under the Sixth, Eighth, and Fourteenth Amendments

to the United States Constitution. Direct Appeal Br. at ii. As part of that argument, Bush

asked the OCCA “to reconsider its position” regarding “the admission of pleas for death

by victims’ family members.” Id. at 54. Bush argued that the OCCA had erroneously

interpreted Payne as authorizing the admission of such evidence. Id. at 55–56. Bush also

argued that, “in any event, [the] emotional pleas for death in [his] case went far beyond

the limitations on opinion testimony previously imposed by” the OCCA and “inject[ed]

wholly arbitrary and capricious factors into [his] sentencing trial.” Id. at 54.

       The OCCA rejected Bush’s arguments, stating as follows:

              Next Bush claims, in proposition five, that the trial court’s decision
       was influenced by improper victim impact testimony. He argues that
       victim impact testimony contained improper and highly prejudicial
       opinions about the requested sentence and, in general, victim impact
       evidence violates the United States and Oklahoma constitutions. “The
       decision maker in this case was a judge, not a jury, and unless proven
       otherwise, we will presume the decisions made with respect to sentencing
       were in compliance with the law and without passion or prejudice.”
       Marshall v. State, 1998 OK CR 30, ¶ 32, 963 P.2d 1, 11. Furthermore,
       Bush failed to preserve any victim impact issues by objecting to the
       evidence when presented.

               Initially, Bush asks this Court to reconsider its previous holding
       regarding the admissibility of victim’s characterizations of the crime and
       recommendations of an appropriate sentence. Appellant points out that the
       holding of Booth v. Maryland, 482 U.S. 496, 508–09 (1987), stating in part
       that a victim’s opinion about an appropriate sentence violates the Eighth
       Amendment, was not overruled in Payne v. Tennessee, 501 U.S. 808
       (1991), because the victim impact evidence in Payne did not contain the

                                             32
sort of evidence of which Bush now complains. The Tenth Circuit,
according to Appellant, has recognized this holding is still in force. See
Hain v. Gibson, 287 F.3d 1224, 1238 (10th Cir. 2002).

        This Court has addressed and rejected this same challenge. See
Jackson v. State, 2007 OK CR 24, ¶ 25, 163 P.3d 596, 603; Murphy v.
State, 2002 OK CR 24, ¶¶ 40–45, 47 P.3d 876, 884–85. Defense counsel
failed to raise this specific issue in the trial court; therefore, this court will
decline to revisit an issue which was waived in the trial court.

       This Court has stated that both “victim impact statements” and
“victim impact evidence” are admissible in a capital sentencing procedure.
This includes a rendition of the “circumstances surrounding the crime, the
manner in which the crime was perpetrated, and the victim’s opinion of a
recommended sentence.” See [Okla. Stat. tit. 21, § 142A–1], et seq.
[previously [Okla. Stat. tit. 22, § 984]]; Dodd v. State, 2004 OK CR 31, ¶
95, 100 P.3d 1017, 1044. Section 142A–1 reads in part:

       “Victim impact statements” means information about the
       financial, emotional, psychological, and physical effects of a
       violent crime on each victim and members of their immediate
       family, or person designated by the victim or by family
       members of the victim and includes information about the
       victim, circumstances surrounding the crime, the manner in
       which the crime was perpetrated, and the victim’s opinion of
       a recommended sentence;

       Even though admissible, the evidence may be so prejudicial that it
creates an unfair trial, thus implicating the Due Process Clause of the
Fourteenth Amendment. Lott v. State, 2004 OK CR 27, ¶ 109, 98 P.3d
318, 346, citing Payne, 501 U.S. at 825, 111 S.Ct. at 2608.

        In this case, the victim’s family members gave impassioned pleas to
the trial court, and they all strenuously demanded that Bush receive the
death penalty. The bottom line is that this Court should only consider
whether the victim impact testimony caused the sentence of death to be
issued under the influence of passion, prejudice or any other arbitrary
factor. [Okla. Stat. tit. 21, § 701.13]. In doing so, this Court must decide
whether Bush has overcome the presumption that the trial court only
considered competent and admissible evidence in reaching its decision.
See Long, 2003 OK CR 14, ¶ 4, 74 P.3d at 107.



                                        33
               The State admits that the victims did stray beyond a simple opinion
       about a recommended sentence and elaborated on their reasons for asking
       for a sentence of death; however, the State points out that a trial court is
       presumed to know and follow the law. Here, nothing supports a conclusion
       that the trial court relied on the victim impact testimony in reaching a
       sentencing decision.

              Lastly, Bush asks this Court to reconsider its previous holdings
       regarding whether victim impact testimony acts as a non-statutory
       aggravating circumstance. We decline to revisit this issue and continue to
       hold that victim impact testimony is constitutional and does not act as a
       “superaggravator.” Harmon v. State, 2011 OK CR 6, ¶ 93, 248 P.3d 918,
       946.

Bush I, 280 P.3d at 349–50 (paragraph numbers and parallel citations omitted).

       d) Is the claim procedurally defaulted?

       Respondent argues that “the OCCA barred [the] claim because it was not raised to

the trial court” and thus the claim is procedurally barred for purposes of federal habeas

review. Aple. Br. at 34. Respondent also argues that in federal district court, Bush “did

not challenge in his reply Respondent’s assertion that his claim was procedurally barred”

and “failed to argue cause, prejudice or a fundamental miscarriage of justice entitled his

barred claim to be heard.” Id. at 34–35.

       Addressing these points in order, it is true that the OCCA stated, in part, that

“Bush failed to preserve any victim impact issues by objecting to the evidence when

presented.” Bush I, 280 P.3d at 349. Despite that one-sentence statement, however, the

OCCA proceeded to engage in a lengthy review of the claim and ultimately rejected the

claim on the merits. And Bush, in the reply brief that he filed in federal district court,

noted this very fact: “What Respondent fails to recognize [in arguing procedural bar] is

that the OCCA merely noted that ‘Bush failed to preserve any victim impact issues by

                                             34
objecting to the evidence when presented’ but then went on to review the claim on the

merits.” Dist. Ct. Docket No. 39 at 11 (quoting Bush I, 280 P.3d at 349).

       In instances where the OCCA has relied primarily on a procedural bar ruling and

only alternatively and briefly addressed a claim on the merits, we have abided by the

procedural bar ruling. E.g., Cole v. Trammell, 755 F.3d 1142, 1158–59 (10th Cir. 2014)

(acknowledging and applying the OCCA’s procedural bar ruling because “the OCCA’s

primary basis for rejecting . . . claim was that it had been waived” and “the OCCA’s sole

reason for addressing the claim on the merits was to address and reject Cole’s ineffective

assistance of appellate counsel claim”); Thacker v. Workman, 678 F.3d 820, 834 n.5

(10th Cir. 2012) (“[W]e must acknowledge and apply the OCCA’s procedural bar ruling,

even though the OCCA, on an alternative basis, briefly addressed and rejected the merits

of Thacker’s claim.”). In Bush’s case, however, the OCCA’s reference to Bush “fail[ing]

to preserve any victim impact issues” amounted to one sentence, and the OCCA then

proceeded to discuss the claim at length before rejecting it on the merits.

       Moreover, we are not persuaded that the OCCA’s reference to “Bush fail[ing] to

preserve any victim impact issues by objecting to the evidence when presented” was

intended by the OCCA as a procedural bar ruling. The OCCA has long held that, in the

absence of a contemporaneous objection, it will review the admission of evidence for

plain error. E.g., Kirkwood v. State, 421 P.3d 314, 318 (Okla. Crim. App. 2018); Lott v.

State, 98 P.3d 318, 340 (Okla. Crim. App. 2004). Thus, at worst for Bush, the OCCA’s

ruling could be interpreted as reviewing the claim only for plain error. That said,

however, the OCCA made no explicit mention of this general rule, nor did it, in

                                             35
reviewing the claim on the merits, appear to apply a plain error standard of review. Thus,

the OCCA’s ruling could also, at least arguably, be interpreted simply as a ruling on the

merits. The important point, however, is that, contrary to respondent’s arguments, the

OCCA’s ruling cannot reasonably be interpreted as a procedural bar ruling.

       Finally, respondent argues in his appellate response brief that “[t]he OCCA’s

waiver ruling was not based on [Bush’s] failure to object to the admission of the victim

impact evidence at trial,” but instead “rested on the fact that [Bush] failed to raise the

issue to the trial court in his motion to withdraw his plea.” Aple. Br. at 40. That

argument, however, is contrary to the record and thus meritless. As noted, the OCCA

stated only that “Bush failed to preserve any victim impact issues by objecting to the

evidence when presented.” Bush I, 280 P.3d at 349. Nowhere did the OCCA refer to

Bush having failed to raise the issue in his motion to withdraw his guilty plea.

       We therefore conclude, contrary to respondent’s argument and contrary to the

conclusion reached by the district court,5 that this claim is not procedurally barred and,

instead, is subject to review under § 2254(d).

       e) Analysis of the OCCA’s decision

       Whether the OCCA implicitly applied a plain error standard of review to the claim

or instead reviewed the claim de novo, it reaffirmed its prior conclusion that Payne

should be interpreted as allowing the admission of victim impact statements or evidence


       5
        The district court denied the claim “as procedurally barred.” Dist. Ct. Docket
No. 44 at 31. In doing so, however, the district court did not engage in any analysis of
the OCCA’s decision, nor did it consider the plain error rule that is normally applied by
the OCCA.
                                              36
that include the witness’s opinion of a recommended sentence. Bush I, 280 P.3d at 349–

50. That conclusion, however, was clearly contrary to the holding in Payne.

      “This court has long disagreed with the OCCA” regarding the interpretation of

Payne and Booth and “ha[s] interpreted Booth and Payne to prohibit the prosecution from

presenting sentencing recommendations from family members of the victim.”

Underwood v. Royal, 894 F.3d 1154, 1174 (10th Cir. 2018). Significantly, in Bosse v.

Oklahoma, 137 S. Ct. 1 (2016) (per curiam), the Supreme Court effectively affirmed our

position and emphatically rejected the OCCA’s position:

             The Oklahoma Court of Criminal Appeals has held that Payne
      ‘implicitly overruled that portion of Booth regarding characterizations of
      the defendant and opinions of the sentence.” Conover v. State, 933 P.2d
904, 920 (1997) (emphasis added); see also Ledbetter v. State, 933 P.2d
880, 890–891 (Okla. Crim. App. 1997) . . . .

             “[I]t is this Court’s prerogative alone to overrule one of its
      precedents.” United States v. Hatter, 532 U.S. 557, 567 (2001) (quoting
      State Oil Co. v. Khan, 522 U.S. 3, 20 (1997); internal quotation marks
      omitted); see Rodriguez de Quijas v. Shearson/American Express, Inc., 490
U.S. 477, 484 (1989). The Oklahoma Court of Criminal Appeals has
      recognized that Payne “specifically acknowledged its holding did not
      affect” Booth’s prohibition on opinions about the crime, the defendant, and
      the appropriate punishment. Ledbetter, 933 P.2d at 890–891. That should
      have ended its inquiry into whether the Eighth Amendment bars such
      testimony; the court was wrong to go further and conclude that Payne
      implicitly overruled Booth in its entirety. “Our decisions remain binding
      precedent until we see fit to reconsider them, regardless of whether
      subsequent cases have raised doubts about their continuing vitality.” Hohn
      v. United States, 524 U.S. 236, 252–253 (1998).

             The Oklahoma Court of Criminal Appeals remains bound by
      Booth’s prohibition on characterizations and opinions from a victim’s
      family members about the crime, the defendant, and the appropriate
      sentence unless this Court reconsiders that ban. The state court erred in
      concluding otherwise.


                                           37
137 S. Ct. at 2 (emphasis in original) (parallel citations omitted). Since Bosse was

issued, the State of Oklahoma has conceded that the admission of sentence

recommendations by a victim’s family members violates the Eighth Amendment.

Underwood, 894 F.3d at 1173. Thus, there is simply no doubt that the OCCA’s rejection

of Bush’s challenge to the admission of victim impact testimony in his case was contrary

to Payne.

       Because the OCCA’s decision was contrary to Payne, we afford it no deference

and, instead, review the claim de novo. Id. More specifically, we must determine

whether the Eighth Amendment violation that occurred as a result of the trial court’s

admission of improper victim impact testimony was harmless or whether, instead, it

prejudiced Bush’s defense at the sentencing proceeding. “On habeas review, we

ordinarily apply the Brecht[ v. Abrahamson, 507 U.S. 619, 638 (1993)] standard to

determine whether constitutional error warrants relief from the challenged conviction or

sentence.” Id. at 1175. “Under this standard, constitutional error may be disregarded

unless found to have ‘had substantial and injurious effect or influence in determining the

jury’s verdict.’” Id. (quoting Brecht, 507 U.S. at 638). “If a reviewing court is in grave

doubt as to the harmlessness of an error, the habeas petitioner must win.” Id. (quotation

marks omitted). “In harmless error analysis in a capital case, we are mindful of the need

for heightened reliability in determining a capital sentence.” Id. (quotation marks

omitted).

       In Underwood, we discussed the history of our “application of Brecht to the

admission of unconstitutional sentence recommendations”:

                                            38
       This court has held that the admission of unconstitutional victim sentence
       recommendations required reversal under the Brecht standard in only one
       case: Dodd v. Trammell, 753 F.3d 971 (10th Cir. 2013). Before Dodd, “no
       prior panel of this court ha[d] ruled that victim recommendations of the
       death penalty required reversal.” Id. at 997. The Dodd panel
       acknowledged ten previous decisions holding “that such testimony was
       harmless.” Id. It cited three factors warranting a different result in that
       case: (1) “the sheer volume of [the unconstitutional] testimony,” which
       included a “drumbeat” of seven death recommendations; (2) that the jury
       did not find the HAC aggravator or the continuing threat aggravator; and
       (3) that the defendant’s guilt “was not as clear cut” as in previous decisions,
       due to the prosecution’s sole reliance on circumstantial evidence. Id. at
       997-98. Based on these factors, the panel found itself “in grave doubt
       about the effect of the error on the jury’s sentencing decision” and held that
       “the admission of the sentence recommendations in this case was not
       harmless.” Id. at 999 (citations and quotations omitted).

Id. at 1178–79 (footnotes omitted).

       Applying these principles to the case at hand, we must, in order “[t]o determine

whether” Harrington’s family members’ “statements had a substantial and injurious effect

on the [judge’s] sentencing decision,” “consider them in the overall context of the trial

and the ‘record as a whole.’” Id. at 1179 (quoting Brecht, 507 U.S. at 638). Thus, we

shall proceed to review in substantial detail the sentence recommendations made to the

trial judge by the victim’s family members, the evidence presented by the prosecution in

support of the aggravating factors, the evidence presented by Bush in mitigation, and the

trial judge’s findings and sentencing decision.

       f) The sentence recommendations from the victim’s family members

       In terms of the sentence recommendations, this case is much closer to Dodd, the

only Tenth Circuit case in which habeas relief has been granted on the basis of the

admission of improper victim impact evidence, than it is to Underwood, where we


                                             39
concluded that the admission of improper victim impact testimony was harmless. In

Underwood, the victim’s parents each gave very brief and “relatively pallid”

recommendations for the death sentence. Id. at 1181. In Dodd, in contrast, the

prosecution “went to the extraordinary length of eliciting [a death penalty]

recommendation from six, and perhaps seven, . . . witnesses.” 753 F.3d at 997. In other

words, the recommendations in Dodd were like “a drumbeat” rather than a “one-off or a

mere aside.” Id. Much the same can be said in Bush’s case. As noted, the prosecution

elicited lengthy and emotional sentence recommendations, many of which were

accompanied by purported descriptions of the crime and the victim’s suffering, from four

of the victim’s close family members (his parents and siblings). One of those

recommendations—from the victim’s brother—included a request that the trial judge

allow him to personally punish Bush. Another of those recommendations—from the

victim’s father—attempted to persuade the trial judge that the victim’s family effectively

joined him in his sentencing decision and also cited a Bible verse in an effort to persuade

the judge that Bush deserved the death penalty. Lastly, the recommendation from

Harrington’s mother referenced her own father’s murder and the fact that his killer was

not punished. In sum, the sentence recommendations were lengthy, egregious, and

potentially based on the inadmissible testimony from inmate Nash.

       g) The aggravating case

       The prosecution presented testimony from twenty-three witnesses, including

Jackie Nash and the family members who gave victim impact statements. The bulk of

that testimony was presented to support the alleged aggravating factors.

                                            40
       The first prosecution witness was Jimmy Barrington, who testified that Billy

Harrington was his best friend. Tr. at 1017. Barrington described an incident on

December 19, 2008, when Bush broke into Harrington’s trailer by throwing a cinder

block through a window. According to Barrington, Harrington asked him to come over

and help out with the situation. Barrington testified that when he and Harrington entered

the trailer, they observed a shotgun and a rifle leaning by the front door, and two rifles in

the bedroom (one on the bed and the other leaning up against a wall). Barrington

testified that they called law enforcement and Harrington told the officers that he had

attempted to take Bush to a rehabilitation facility earlier that morning, that the pair had

gotten into a fight, and that Bush subsequently broke into Harrington’s trailer.

Barrington testified that the law enforcement officers refused to arrest Bush because he

had previously stayed at Harrington’s trailer with Harrington’s permission. Barrington

further testified that later that same evening, Harrington asked him to help take Bush to a

rehabilitation facility. Barrington testified that after they dropped Bush off at the

rehabilitation facility, he expressed his concern that Bush might harm Harrington.

According to Barrington, Harrington responded that “he was not concerned that [Bush]

would hurt him because he still believed that [Bush] trusted him.” Id. at 1045. Lastly,

Barrington denied that he and Harrington drank any alcohol on the evening that they took

Bush to the rehabilitation facility.

       The second prosecution witness was David Harrington, the victim’s father. He

testified that at approximately 7:45 p.m. on December 22, 2008, someone using Billy’s

cell phone called their house and asked if “Stephanie” was there. Id. at 1055. He

                                             41
testified that he subsequently realized that it was Bush who had made the call. He further

testified that shortly after the first call, his wife engaged in a series of calls with Bush.

He testified that his wife kept asking Bush to speak with Billy, but Bush kept putting her

off and saying that Billy couldn’t talk then.

       The third prosecution witness was Bobby Harrington, the victim’s older brother.

Bobby testified that at approximately 9:16 p.m. on December 22, 2008, he started calling

Billy’s cell phone. He testified that at some point, he received a call back from Billy’s

cell phone and Bush was on the other end of the line. According to Bobby, Bush said,

“Bobby, this is Ronson what do you want?” Id. at 1064. Bobby testified that he

responded by asking to speak to Billy. Bush responded, “Well, Billy’s not here” and then

stated that Billy was “over helping me and my ex-wife [Stephanie Morgan] get back

together.” Id. Bobby testified that he asked Bush for Stephanie’s address and phone

number, and that Bush “kind of fumbled around” before providing him with an address

he had never heard of before. Id. Bobby testified that he tried calling the phone number

that Bush gave him, but no one answered.

       The fourth prosecution witness was Dr. Inas Yacoub, the forensic pathologist who

performed the autopsy on Billy Harrington’s body. Yacoub testified that the probable

cause of death was “[m]ultiple gunshot wounds.” Id. at 1075. Yacoub explained that she

found six gunshot wounds. The first was a wound “to the right back aspect” that “caused

a fracture of the right 10th rib, laceration of the liver, diaphragm and right lung.” Id. at

1076. Yacoub opined that “this wound was fatal by itself” due to “the bleeding

associated with th[e] wound and because of the damage to the vital organs.” Id. But,

                                                42
Yacoub testified, the wound was not “instantaneously fatal.” Id. at 1077. Yacoub next

testified that she found three gunshot wounds “to the area of the right arm.” Id. Two of

those wounds, she testified, “caused fracture of the right humerus,” and one “resulted in

bleeding and contusion of the right lung.” Id. at 1077–78. Yacoub testified that she also

found wounds “to the area of the left side of the neck” and “to the area of the left arm”

that “fractured the humerus.” Id. at 1077. Yacoub testified that one of the wounds to the

right arm, more specifically the one that caused damage to the right lung, appeared to be

a contact wound. Id. at 1078. Yacoub testified that there was a brown paper bag around

Harrington’s right foot, and that when she removed the bag, she observed a rope around

Harrington’s right ankle. Id. at 1098. Yacoub testified that she observed “plant matter

and pale brown abrasions on the inner aspect of the ankle on top of the [right] foot.” Id.

Yacoub testified that Harrington “had blunt force trauma to the face” that was consistent

with his body being dragged with a rope. Id. Yacoub testified that the dragging also

appeared to have caused a fracture of Harrington’s left forearm. Id. at 1100–02.

According to Yacoub, she “requested an alcohol level . . . [a]nd it was negative.” Id. at

1105. Yacoub also testified that there were no drugs in Harrington’s system. Yacoub

opined that each of the gunshot wounds would have caused pain and suffering to

Harrington, and that the gunshot wound that caused damage to the lung would have made

it uncomfortable for him to breathe. Yacoub also testified that there was “a redness” to

the contusions on Harrington’s face, and she opined that this indicated that his heart was

still pumping at the time he was dragged. Id. at 1111–12. More specifically, she testified

it was her “opinion that the injuries that he sustained when he was being dragged on his

                                            43
nose and his mouth and in his chin were not postmortem wounds.” Id. at 1112. In other

words, she testified that she “did not feel that he was definitely dead when he sustained

the injuries to his nose and mouth with the dragging.” Id. at 1113. Yacoub testified that

she saw photographs from the crime scene showing “bloody footsteps coming out of [the]

residence to the outside,” indicating that “initially he was able to walk with some of the

gunshot wounds.” Id.

       The fourth prosecution witness was Kathy Harrington, the victim’s mother. She

described being present at the victim’s trailer on the evening of December 19, 2008,

shortly after Bush broke into it. She testified that she observed two long guns in the

living room by the front door, and that Barrington took those guns back to the bedroom to

put them away. She further testified that her son did not normally keep his guns in the

living room. Mrs. Harrington next testified about the events of December 22, 2008 (the

day Billy was murdered). She testified that she spoke by phone with Bush at

approximately 3:59 p.m. that afternoon. She testified that Bush had just left a mental

health facility and was with her son. Bush told her “he was doing good, he was clean,

and he had everything out of his system and they had released him.” Id. at 1146. Bush

then passed the phone to Harrington and Mrs. Harrington spoke with him for the last

time. Mrs. Harrington testified that she attempted to call her son later that evening, but

Bush answered and said that Harrington was in the shower. Mrs. Harrington kept trying

to reach her son, but without success. She testified that the last time she spoke with Bush

was at approximately 8:52 p.m. and that they had a nineteen-minute conversation.

During that conversation, Mrs. Harrington asked Bush if “there [had] been a shooting,”

                                             44
and stated that she needed to speak with her son. Id. at 1155. She then asked Bush where

her son was. Id. Bush responded that Harrington “was about 50 feet from him.” Id. She

“told [Bush] to get out of the pickup and walk to [Harrington] and give him the phone.”

Id. According to Mrs. Harrington, Bush “got out of the pickup” and “walked a distance

without saying anything.” Id. “[W]hen he got to [Harrington] he said, [Harrington]

couldn’t talk.” Id. Mrs. Harrington testified that during the nineteen-minute

conversation she did not get the impression that Bush was intoxicated, but he “had a sad

voice” and seemed “like . . . he might have been sorry for something.” Id. at 1157.

      The fifth prosecution witness was Preston Wallace, an officer with the Oklahoma

City Police Department. Wallace testified that he grew up with Billy Harrington and, on

December 22, 2008, received a call from Harrington’s mother asking if he could go check

on him. Wallace testified that when he arrived at Harrington’s trailer at approximately

10:30 p.m., he was met by some sheriff’s deputies and they approached the front door of

the trailer. No one answered the door, but Wallace “peeked in the window of the door

and . . . could see what [he] believed or thought was blood on the front entryway and a

shotgun laying in the floor.” Id. at 1175. The front door was locked, so one of the

deputies kicked it in. Wallace testified that when they entered the house he observed

“[m]ore of what [he] believe[d] to be blood throughout the house.” Id. at 1176. He

observed two guns propped up in the corner of the bedroom, one laying on the floor, and

the shotgun that was laying on the floor by the front door. Wallace and a deputy left the

trailer and walked towards a shop building “to see if there was anybody inside the shop.”

Id. at 1178. As they were walking to the shop, Wallace saw “a dark puddle on the

                                            45
ground” that “could either be blood or motor oil from a leaking vehicle.” Id. Wallace

also saw “more of that same substance” leading away from the dark spot on the ground.

Id. Wallace testified that they found Harrington’s body lying beside a vehicle on the

backside of the property. Wallace testified that he observed a rope wrapped around

Harrington’s right leg. Wallace testified that he returned to the trailer and observed what

appeared “to be bloody footprints” on the front porch. Id. at 1181.

       The sixth prosecution witness was Delwin Haney, an inmate at the Grady County

(Oklahoma) Jail. On February 24, 2009, Haney gave a statement to Sheriff’s Deputy

Robert Jolly regarding an incident that occurred in Haney’s cell. At that time, Bush and

two other inmates were also confined in Haney’s cell. Haney reported that Bush and the

other two inmates were attempting to escape by taking the window off. Haney

specifically told Jolly that Bush had been using a six-inch piece of metal taken from the

drain to “chip[] out the window trying to get out.” Id. at 1196.

       The seventh prosecution witness was Canon Luney, who also was confined in the

Grady County Jail in February of 2009. Luney testified that he was assigned to a cell

with Bush, Haney, and two other inmates. Luney denied that he and Bush tried to escape

from the cell, but he admitted that they could be seen on a surveillance video alternating

turns at the cell window. Luney testified that Bush told him he had killed his best friend.

       The eighth prosecution witness was Robert Jolly, who in February 2009 was

employed as a deputy with the Grady County Sheriff’s Office. Jolly testified that he was

asked to investigate an attempted escape from the Grady County Jail. Jolly testified that

he interviewed inmates Delwin Haney and Noe Calderon, and that their accounts were

                                            46
consistent with each other. According to Jolly, the jail had a surveillance video showing

Bush and Luney going back and forth to the window of the cell and making prying

motions. Jolly testified that, during the course of his investigation, he found an 8.5 inch

piece of metal hidden in the drain of the cell’s floor.

       Karrie Springstead, an employee with Oklahoma’s Probation and Parole Office,

was the prosecution’s ninth witness. She testified that in December 2008, she served as

Bush’s parole case manager and received information from Bush’s girlfriend that he was

back on drugs. In response to that information, she reactivated his file on December 16,

2008, and began supervision again. On December 18, 2008, she made personal contact

with Bush and he admitted that he was using methamphetamine and drinking alcohol.

       Elizabeth Green, an agent with the Oklahoma State Bureau of Investigation

(OSBI), was the prosecution’s tenth witness. Green testified that on December 22, 2008,

she was called to investigate the crime scene at issue in this case. She testified in detail

about what she found at the crime scene, including the state of Billy Harrington’s body.

For example, she testified that she observed “grooves in the dirt that lead up to . . .

Harrington’s right hand [that were] consistent with fingers being drug through the dirt.”

Id. at 1267. She also testified, for example, that there was a Winchester 12 gauge

shotgun laying on the living room floor near the entryway.

       The prosecution’s twelfth witness was OSBI agent Lydia Williams. She testified

that she collected samples of what appeared to be blood from the front bumper of

Harrington’s truck. Inside of Harrington’s truck, she found a receipt from a local

convenience store indicating that someone had purchased beer at 9:02 p.m. Williams

                                              47
testified that this was significant because they believed that Harrington died prior to 9:02

p.m.

       Lois Garrison, an investigator employed by the “District Six District Attorney’s

Office,” was the prosecution’s thirteenth witness. Id. at 1324. Garrison testified that he

was asked “to go investigate at Step-N-Fetch grocery to retrieve some video of . . . Bush

coming in, buying some beer, [and] using a credit card” belonging to Harrington. Id.

Garrison testified that he completed this task and made a video copy of the segment of

the surveillance video showing Bush making the purchase. That video, with Garrison

commenting, was played for the trial court. In particular, Garrison testified that he

verified that Bush used Harrington’s credit card to make the purchase.

       The prosecution’s fourteenth witness was Gary Bazemore, a detention officer with

the Grady County Jail. Bazemore testified that on May 5, 2009, he performed a random

search of Bush’s cell after Bush left the cell to go to an interview room to meet with his

attorney. Bazemore testified that, during the course of the search, he found a shank

approximately twelve inches in length. The shank, he testified, “was stuck in a grate or a

vent over the plumbing chase right next to the sink.” Id. at 1334. Lastly, Bazemore

testified that Bush was the only inmate assigned to the cell at the time of the search.

       Kent Baldwyn, an information technology manager for the Grady County Jail,

appeared as the prosecution’s fifteenth witness. He testified that on February 19, 2009,

he had entered Cell 136 to fix a light. According to Baldwyn, Bush and at least two other

inmates were assigned to Cell 136 at that time. While he was working on the light,

Baldwyn observed that the window screen “had been pried from the bottom left out” and

                                             48
“[i]t was out away from the wall about an inch . . . .” Id. at 1338–39. Baldwyn testified

that “whoever had done that had put toilet paper and tooth paste on it to try to hide it.”

Id. at 1339. Baldwyn believed that the inmates assigned to the cell had attempted to pry

open the window screen in an attempt to escape. Baldwyn testified that he looked in the

drain on the floor of the cell and determined that the inmates “had taken a metal rod out

of the drain” and that “one end of” the rod was “pointed, sharp and [that was] the object

they were using to pry [the window] out.” Id. at 1340. Baldwyn testified that he looked

in the cell for the rod but could not find it. Baldwyn testified that he searched the cell

again the next morning and found the rod hidden down in the drain on the floor. He

testified that he then viewed surveillance videos of the cell and observed Bush and inmate

Luney taking turns working at the window. Lastly, Baldwyn testified that he had been

involved in a previous incident involving Bush’s cell. According to Baldwyn, he

discovered that someone had kicked the window “pretty hard” and had loosened the

towel bar to the point that “anybody could just [have] taken [it] right off.” Id. at 1347–

48.

       Shane Wyatt, the jail administrator for the Grady County Jail, was the

prosecution’s sixteenth witness. He testified that he was asked to monitor Bush’s mail

and make a copy of every letter that Bush sent or received. Before talking about any

specific letters, Wyatt testified about an incident report in which his officers reported that

Bush was trying to tear a towel bar off the wall of his cell and had admitted to doing so.

Wyatt then testified about a letter in which Bush “was trying to apologize” to prison

officials “for trying to tear up the bar” so that he could get out of “a max facility

                                              49
holding.” Id. at 1353. He in turn testified about a letter written by Bush to another

inmate attempting to persuade that other inmate to bring tobacco and snuff, which were

prohibited items, into the jail.

       Stephanie Morgan, Bush’s ex-girlfriend, was the prosecution’s seventeenth

witness. Morgan testified that while Bush lived with her he stole her credit card and used

it to make $2,500 in charges. When she confronted Bush about it, he initially denied

stealing and using the card, but later admitted that he had done so. She determined that

Bush had used her card at gas stations, a pawnshop, a liquor store, and on the Dish

Network to “charge[] a bunch of porn.” Id. at 1365–67. Morgan also testified that Bush,

while in jail, repeatedly violated the protective order she had obtained against him by

sending her approximately seventeen letters and giving her phone number to other

inmates. In some of the letters Bush sent her, he admitted killing Harrington. Morgan

testified that Bush stated in his letters that he had asked Harrington if he and Morgan had

slept together, that Harrington “admitted to it,” and that Bush shot him in response. Id. at

1370. According to Morgan, Bush blamed Morgan for causing him to kill Harrington.

Morgan testified that Bush, in his letters, also accused her of sleeping with many other

people. Lastly, Morgan testified that Bush told her he would kill her if he ever saw her

dating anyone but him.

       The prosecution’s eighteenth witness was Art Kell, the sheriff of Grady County,

Oklahoma. Kell testified that he had known Bush since Bush was born. Kell in turn

testified that he interviewed Bush on December 23, 2008, and again on January 4, 2009.

Kell testified that, during the January 4th interview, Bush admitted stealing guns from his

                                            50
family and selling them to drug dealers prior to Harrington’s murder. According to Kell,

Bush stated that he received one gram of methamphetamine for each weapon.

       The prosecution’s nineteenth through twenty-third witnesses were all relatives of

Billy Harrington who provided victim impact statements. Their testimony was described

in detail above.

       h) The mitigating case

       Bush’s case in mitigation included testimony from sixteen witnesses. The first

witness, Jayleen Fowler, identified herself as Billy Harrington’s girlfriend. She testified

that at approximately 7:14 p.m. on December 22, 2008, she spoke by telephone with

Harrington and could hear Bush talking in the background. She testified that Bush did

not sound drunk and that he was teasing Harrington by saying, “I miss you, Jayleen, I

love you, I miss you.” Id. at 1451.

       The second mitigation witness was Ralph Anderson, an employee of the

Oklahoma Department of Corrections (ODC). Anderson testified that he was in charge

of training and caring for dogs used by the ODC for tracking and apprehending escapees.

Anderson further testified that in 2002–03, Bush was an inmate-employee who assisted

him in caring for the dogs. Anderson described Bush as “a good worker” who “took

pride in it.” Id. at 1455, 1457.

       The third mitigation witness was Bush’s uncle, Mark Henderson. Henderson

testified that he owned a business that delivered hay to dairies and ranches in a multi-

state area. Henderson testified that Bush worked for him from the fall of 2007 until

approximately August of 2008. According to Henderson, Bush was a “[g]ood worker . . .

                                             51
[a]nd the customers got along with him real well.” Id. at 1468. Henderson testified that

prior to quitting, Bush began exhibiting signs of tardiness and other issues, and

Henderson began hearing rumors that Bush had drinking and drug problems. Henderson

also testified that Bush stole items from his barn and was convicted for that crime.

Henderson testified that Bush’s life had value to him and that he loved Bush.6

       Kristen Pickle, Bush’s ex-wife, was the fourth mitigation witness. She testified

that Bush’s drinking caused their relationship to fail. She also testified that Bush, while

in prison, maintained regular contact with their minor son. Lastly, she testified that it

would be important for her son and Bush to continue their relationship.7

       The fifth mitigation witness was Bush’s stepfather, Douglas Black. Black, who

worked as a sheriff’s deputy, testified that he arrested Bush for failure to comply with the

terms and conditions of his parole and, at the time he did so, “was hoping [they] could get

[Bush] some help for his drug and alcohol addiction.” Id. at 1489. Black further testified

that, at some point prior to this arrest, Bush had stolen some guns from him. Black




       6
        On cross-examination, Henderson agreed with the prosecutor that Bush “ha[d] a
long, long history of manipulating different people, with his family, with his friends,
[and] everything revolved around . . . Bush.” Tr. at 1475. Henderson also agreed that
Bush “made his own choices to go down the wrong road.” Id.

       7
        On cross-examination, Pickle conceded that Bush threw things and knocked
holes in walls and windows when they were married, and that, because of his behavior,
she was scared of him. She also conceded that Bush was an absentee father until he was
in prison. Lastly, and most significantly, Pickle conceded that if she took her son out of
the equation, she believed that Bush deserved the death penalty for what he did.



                                             52
testified that he loved Bush and believed that Bush’s problems were caused by drug and

alcohol addiction.8

       Michael Hankins, an inmate at the John Lilley Correctional Center in Bolley,

Oklahoma, was the sixth mitigation witness. Id. at 1503. Hankins testified that he and

Bush grew up in the same town and that, for a time, Hankins’ sister was married to

Bush’s father. Id. at 1504. Hankins testified that it was difficult for Bush when Bush’s

parents divorced. Id. at 1506. Hankins testified that, as adults, he and Bush were

confined together in the same correctional facility. Id. at 1507. Hankins testified that he

never saw Bush “hanging around the wrong crowd” in prison and, instead, Bush had a

job and played softball and basketball. Id. at 1507–08. Hankins opined that Bush would

“be all right” in a structured prison setting. Id. at 1508.

       The seventh mitigation witness was Billy Kemp, the owner of a diesel shop in

Chickasha, Oklahoma. Kemp testified that he first met Bush when Bush was in his early

20’s, and that soon thereafter Bush began working at his shop doing maintenance and

driving an equipment delivery truck. Kemp testified that he was aware that Bush had a

drinking and drug problem. Kemp was asked about his contacts with Bush during


       8
         On cross-examination, Black testified that Bush’s drug problems began in
approximately 2002. Black agreed that Bush had the support of friends and family and
that “there was no reason why [he] couldn’t be a peaceful law abiding citizen.” Tr. at
1493. Black testified that it was common for Bush to lie and manipulate people. Black
also testified that Bush stole three guns from him while on parole. When asked if he
considered Bush to be a threat to people, Black responded: “If he’s off the drugs and
alcohol, no.” Id. at 1498. Finally, Black testified that it was “not [his] decision” what
sentence Bush should receive, but he conceded that Bush had received more chances to
straighten up than most people receive in a lifetime and that he had “chosen the wrong
path everytime.” Id. at 1500.
                                              53
December of 2008. Kemp testified that Bush would stop by the shop two or three times a

week and was usually drunk, regardless of the time of day. According to Kemp, when

Bush was not drinking, he was one of the most dedicated and hardest-working employees

that Kemp ever had.

       The eighth mitigation witness was Brenda Hankins Watson, who married Bush’s

father following the divorce of Bush’s parents. Watson testified that Bush came to live

with them when he was approximately thirteen or fourteen years old. She testified that

she was devastated and heartbroken over Bush’s situation. She also testified that Bush’s

life had value to her and that she would resume contact with him if he was given a life

sentence.

       Jimmie Lea Black, Bush’s half-sister, was the ninth mitigation witness. Black

testified that Bush’s drug and alcohol problems became an issue approximately a year

after he was released from prison. She testified that he began drinking more and his

behavior became more erratic. She testified Bush “was a violent person sometimes when

he was intoxicated.” Id. at 1535. She also testified that Bush became paranoid and

thought “people were after him or that . . . people were following him and he always

thought that [his girlfriend] Stephanie was cheating on him.” Id. She suspected he was

using methamphetamine or cocaine because at one point she observed that “his nose was

bleeding.” Id. at 1536. Black testified that, shortly prior to the murder, she and her

family were trying to get Bush placed into rehabilitation. According to Black, she was

angry with Bush about killing Harrington, but still loved him and intended to maintain

contact with him in prison.

                                             54
       The tenth mitigation witness was Bush’s father, Ronnie Bush. He testified that

Bush was approximately three or four years old when he and his wife divorced. Ronnie

Bush testified that Bush began living with him and his new wife, Brenda Hankins

Watson, at some point when Bush was in middle school. He testified that Bush was

involved in Future Farmers of America, played basketball and baseball, and worked on

Ronnie Bush’s farm. Ronnie Bush testified that Bush changed during his senior year of

high school and was a “bully.” Id. at 1558. He also testified about two accidents that

Bush had: one involving a four-wheeler while Bush was in high school, and another

involving a semi-truck after Bush had graduated from high school. Ronnie Bush testified

that Bush “act[ed] mentally different” after the semi-truck accident. Id. at 1562. Ronnie

Bush testified that Bush began drinking and using drugs and eventually went to prison

for, in part, stealing checks from him. Ronnie Bush discussed an incident that occurred

in October of 2008 when Bush was acting “weird” and “crazy” and was fearful that a

group of “Mexicans” were after him. Id. at 1568–69. Ronnie Bush noted that Harrington

agreed to let Bush stay with him after this incident. Ronnie Bush testified that, in the

days following this incident, he and other family members of Bush were planning how to

get Bush into a counseling facility. Bush also described another incident that occurred in

December 2008 when Bush was arrested for not paying costs and fines. Ronnie Bush

testified that he loved Bush, but was angry at him for what he had done to Harrington.

He testified that it “wasn’t [Bush] that did that” because Bush “was on drugs, alcohol,

[and] he should never [have] been” released from the rehabilitation facility. Id. at 1576.

He testified that Bush, when “off of drugs and alcohol,” was “a hard worker” and “a real

                                             55
nice person.” Id. Lastly, he testified that he would like Bush to receive a sentence less

than death.9

       Rhonda Tharp, Bush’s aunt, was the eleventh mitigation witness. Id. at 1587. She

briefly described Bush’s childhood and testified that Bush “ha[d] a knack for older

people and babies” and was “a very loving person.” Id. at 1589. Tharp in turn described

an incident in 1996 when Bush was competing at a rodeo and was thrown off of a horse

and sustained a head injury. Id. at 1590. When asked how she felt about Bush, she

responded: “I feel he’s a very good person when he is not on alcohol and drugs. He’s a

very loving person. He is my nephew. We’re all suffering with what he’s done. But I

will not stop loving him and I will continue to see him.” Id. at 1593.

       The twelfth mitigation witness was Eric Thornburg, an individual who performed

“jail[]ministry” in Grady County, Oklahoma, “every Friday of . . . each week.” Id. at

1615. He testified that he first met Bush in June of 2009. He was concerned that Bush

was suicidal. Thornburg testified that he and Bush subsequently exchanged a few letters

and that he met one-on-one with Bush. During their one-on-one meeting, Thornburg

testified, Bush cried the whole time and expressed remorse and sympathy for

Harrington’s family.

       The thirteenth mitigation witness was Ken Sue Doerful, an attorney who was

retained by Bush’s family to represent Bush in an earlier parole matter. Doerful testified



       9
         On cross-examination, Ronnie Bush admitted that Bush stole checks from him
and his parents, and also urinated on his parents’ couch after breaking into their house to
steal their checks.
                                            56
that she was successful in getting Bush paroled, and that she and Bush remained friends

thereafter. Doerful further testified that Bush called her on December 18, 2008, and “[h]e

was very, very messed up.” Id. at 1636. She told Bush at that time they “needed to try

and get him into a long term rehab” and asked if she should “call his mother.” Id.

Doerful testified that “at the end of the conversation [Bush] indicated he was going to try

and get up to Griffin Hospital in Norman.” Id. Bush said “he didn’t want to live

anymore” and “that he knew he had really, really messed up and disappointed a lot of

people.” Id. at 1637.

       The fourteenth mitigation witness was Bush’s mother, Tina Black. She testified

that she and Bush’s father, Ronnie Bush, divorced when Bush was four years old. She

testified that Bush lived with her until age twelve, when he began living with his father.

According to Black, Bush moved back to Chickasha after high school and began driving

a hay truck for her and her husband. Black testified that Bush was a good worker and an

excellent auctioneer. Black testified that Bush married a woman named Kristen Jones

and that they had a son named Brennon. Black acknowledged that Bush eventually

started drinking, got into trouble for stealing items from various family members, lost his

job, and eventually went to prison. According to Black, Bush was released from prison

on September 22, 2007. Black testified that Bush had a loving relationship with his son

Brennon. Black testified that Bush began living with his girlfriend, Stephanie Morgan, in

June or July of 2008. Black described an incident in December of 2008, prior to

Harrington’s murder, when Stephanie Morgan was at Black’s house and Morgan got into

an argument with Bush on the phone. According to Black, Bush “was pretty vocal that

                                            57
day and kind of out of control” and he “[w]ouldn’t listen” to Morgan. Id. at 1651. She

testified that she “didn’t want him . . . hurting” Morgan “till he got straightened up.” Id.

Black testified that shortly after this incident, Morgan sought and received a restraining

order against Bush. Black also testified that, shortly after this incident, she noticed that

guns and jewelry were missing from her house. She testified that Bush was subsequently

arrested by some deputies on a warrant for failure to pay his fines. Black, who worked

for the local county court clerk’s office, testified that Harrington came into her office and

wanted to bail Bush out of jail. Black testified that Bush had been friends with

Harrington for years and could always call Harrington if he needed something. Black

testified that she became angry with Billy upon learning that he intended to bail Bush out

of jail. Lastly, Black testified that she would always love Bush.10

       The fifteenth mitigation witness was licensed psychologist Dr. Gayle Poyner.

Poyner testified that she was hired by Bush’s defense attorneys “to do a psychological

evaluation” of Bush, to “evaluate his psychological history, review [his] records . . . and

research the effects of the medication [he] was taking at the time of the crime.” Id. at

1682. Asked to summarize Bush’s mental health history, Poyner testified that, based

upon reports from his family members, Bush “began having certain problems in his youth

with respect to fighting,” particularly “[i]n the 12th grade,” and “later the family

consistently describe[d] him as, ‘flipping out, crazy, paranoid, being not all there.’” Id. at

1683. As for her clinical interview of Bush, Poyner testified that Bush “reported to [her]


        On cross-examination, Black conceded that Bush wrote a letter to her saying that
       10

he deserved the death penalty for what he had done.
                                              58
that he ha[d] . . . problems associated with anxiety such as an inability to sleep, . . . racing

thoughts, feeling nervous, and interestingly his brain feeling itchy.” Id. at 1683–84.

Bush also reported that he “had trouble with depression off and on for several years” and

“ha[d] serious problems with respect to drugs and alcohol.” Id. at 1684. Poyner opined

that Bush suffered from bipolar disorder, but was never properly diagnosed. Poyner

testified that, in terms of medications to treat his psychological conditions, Bush “took

Zoloft and Paxil, Celexa, Buspar, and Trazodone.” Id. at 1685. When asked why Bush

had never before been diagnosed with bipolar disorder, Poyner testified that “the average

span of time between when somebody starts showing symptoms and when they’re

correctly diagnosed is about eight years.” Id. at 1686. She also explained that “people

with bipolar [disorder] very often use drugs or alcohol to try and slow that racing down”

and “when they start taking drugs and alcohol and then subsequently become addicted to

them the focus moves over to the drugs and alcohol and very typically the bipolar is

missed.” Id. at 1686–87. Poyner testified that people with untreated bipolar disorder

typically “have relationship problems, financial problems, legal problems” and “[t]end to

be more risk takers.” Id. at 1695. In Poyner’s view, Bush’s “involvement with crime”

was “highly correlated with his mental illness.” Id. at 1699. Poyner also testified that the

records she reviewed indicated that Bush “was seriously mentally ill” and “needed

treatment” in the days leading up to the murder. Id. at 1701. Poyner noted that Bush was

voluntarily admitted to a treatment facility shortly prior to the murder, and she opined

that the treatment Bush received there was lacking. Poyner noted that the psychiatrist

who saw Bush diagnosed him with depression and prescribed the antidepressant Celexa.

                                              59
Poyner noted that Bush checked himself out of the facility two days after arriving and

“began drinking heavily and went to[]Harrington’s house.” Id. at 1709. Poyner opined

that the treatment facility “was appalling[ly] negligent in how they treated or did not treat

. . . Bush” because “[t]hey failed to follow their own policies and procedures,” “gave him

no treatment,” and “then discharged [him] in an unstable state after which he killed”

Harrington. Id. at 1742–43. Lastly, Poyner opined that the antidepressants that had been

repeatedly prescribed to Bush “activated his brain” and caused him to “bec[o]me very

violent.” Id. at 1727. Poyner further opined that it was inappropriate to prescribe

antidepressants to someone suffering from bipolar disorder and that the drugs caused

Bush to become aggressive, angry and violent.11

       The sixteenth and final mitigation witness was Dr. David Musick, a sociology

professor at the University of Northern Colorado. Musick testified that he was hired by

defense counsel to review “case materials,” including medical records, school records,

discovery documents, court records, and prison records. Id. at 1798–99. Musick

essentially summarized Bush’s background from childhood until the time of the murder.

In particular, Musick testified about Bush’s heavy alcohol use and his use of

methamphetamine.



       11
         The prosecution presented a rebuttal witness, psychologist Dr. Terese Hall, who
opined that Dr. Poyner “probably overstated the potential effects of [the antidepressant]
Celexa.” Tr. at 1841. Hall explained that “while there maybe [sic] a very small
percentage of people who experience irritability and even aggression on” Celexa, “there
are no clinical trials or double-blind studies that establish homicide as a result,” and thus
Poyner overstated the causal connection between Bush’s use of Celexa and the murder.
Id.
                                             60
       i) The trial judge’s decision

       The trial judge announced his sentencing decision in open court on the afternoon

following the conclusion of the second-stage evidence (October 29, 2009). Before

addressing his findings regarding aggravating circumstances, the trial judge stated:

              I wish that today the book would be closed for the Harrington
       family. It won’t be. Today only ends one chapter in a saga that will
       continue for many years.

               However, I hope that some confidence has been regained in the legal
       system, a system where competent prosecutors and defense attorneys
       present their cases to the best of their ability, but there is only one just
       result.

Tr. at 1875 (emphasis added).

       After making this statement, the trial judge proceeded to find “that the State of

Oklahoma ha[d] met its burden [regarding] the heinous, atrocious and cruel aggravator.”

Id. at 1876. Specifically, the trial judge stated: (a) “[t]he evidence is unclear, but I make

the findings that shots were fired both inside and outside of the house”; (b) “the

defendant tied a rope to [Harrington’s] foot and dragged him behind a vehicle in a

heinous and atrocious manner with extreme cruelty”; and (c) Harrington’s “death was

proceeded [sic] by great pain due to the bullet wounds through his back, both upper arms

shattering the bones of those, and was the result of serious physical abuse.” Id.

       The trial judge in turn “f[ou]nd that the State . . . met its burden that the defendant

w[ould] commit future acts of violence that constitute[d] a continuing threat to society.”

Id. at 1879. In support of that finding, the trial judge stated:

             During his incarceration and pending trial the defendant has
       attempted and/or conspired to escape from the Grady County Jail.

                                              61
       Also in his cell was found what was fashioned as a shank, which is a
weapon that was confiscated by his – from his jail cell by detention
officers.

       The defendant has also repeatedly violated a valid protective order
that was issued by the District Court of Grady County by continuing to call,
communicate with, and send letters to the victim of that protective order,
Stephanie Morgan.

       That on the night of December 22, 2008, the defendant did forcibly
enter her home and lay in wait for the petitioner, Stephanie Morgan, in
violation of said protective order.

        Multiple protective order violations have occurred both before and
after the defendant’s incarceration on this case.

      The defendant has also committed numerous uncharged property
crimes against Stephanie Morgan such as the use of her credit card.

       The defendant has exhibited extreme callousness during the
commission of his crime. The shear [sic] brutal nature of this murder
exhibits a tendency of the defendant to commit violent crimes and
demonstrates his continuing threat to society.

      By shooting him six times and dragging his body into a pasture in an
attempt to conceal the crime, then he took without permission Billy
Harrington’s vehicle to a convenient [sic] store in Anadarko, Oklahoma
where he purchased beer using the victim’s credit card.

       Afterwards he drove Mr. Harrington’s vehicle to the home of
Stephanie Morgan where he forcibly entered the home and lay in wait for
her return.

       He has victimized his own family by stealing guns from his mother
and stepfather Doug and Tina Black in the weeks prior to the homicide.

       He’s continued to use and abuse drugs and alcohol.

       As was brought out in the trial, he broke into the home of the victim
Billy Harrington within the week prior to the murder. He obtained the
victim’s guns and placed them throughout his house.


                                     62
             All of this shows that there is a pattern of escalating criminal activity
       and general disregard for the rules of society.

Id. at 1877–79.

       The trial judge also found “that the State of Oklahoma ha[d] met its burden that

the defendant was serving a sentence of imprisonment for conviction of a felony when

the murder was committed.” Id. at 1879.

       The trial judge did not make any findings regarding “the mitigating factors

presented by defense counsel” and instead simply stated that he had “considered” those

factors. Id. at 1880. The trial judge in turn stated that he “f[ou]nd that the aggravating

circumstances outweigh[ed] the mitigating circumstances.” Id. Consequently, he

sentenced Bush to death on “Count One of the information, murder in the first degree.”

Id. He also sentenced Bush to life imprisonment on “Count Two of the information,

possession of a firearm after former felony conviction.” Id.

       On the same day that the trial judge announced his sentence in open court—

October 29, 2009—he also filed a written document entitled “DECISION OF THE

COURT AS TO THE SENTENCING STAGE.” Aplt. Br., App. A at 1. The decision

summarized the trial judge’s findings of the aggravating factors, his finding that the

aggravating factors outweighed the mitigating circumstances, and his decision to fix

Bush’s punishment at death for the murder conviction. Id. at 1–2. The last line of the

decision stated: “IT IS SO ORDERED!” Id. at 2.




                                             63
       Little more than a month later—on December 3, 2009—the trial judge filed a

written order overruling Bush’s motion to withdraw his plea of guilty. Id., App. B at 1.

That order also included the same final order language: “IT IS SO ORDERED!” Id.

       j) Conclusion

       Considering all of the above-described circumstances, it is concededly a close

question whether the victim impact statements had a substantial and injurious effect on

the trial judge’s sentencing decision. As noted, the victim impact statements were

numerous, emotional, and in at least one instance, egregious, and in that sense this case is

similar to Dodd. More specifically, as in Dodd, the prosecution’s “presentation of victim

requests for the death penalty was not a one–off or a mere aside,” but rather “a

drumbeat.” 753 F.3d at 997. In addition, and unlike in Dodd, the statements made by the

trial judge in announcing the sentence, and his use of exclamation points in the two

orders he issued, are troubling and suggest that the judge may, to some extent, have been

responding to the family members’ requests for imposition of a sentence of death.

       On the other hand, and in stark contrast to Dodd, this was not a “weak[] case for

the death penalty,” either in terms of Bush’s guilt or in terms of the aggravating factors

found by the trial judge. Id. at 998. In Dodd, “the guilt of [the] Defendant was not . . .

clear cut” and was based exclusively on “circumstantial” evidence. Id. More

specifically, Dodd “was a circumstantial case” because “[t]here was no confession, no

eyewitness; and no physical evidence” that “marked Defendant as the culprit.” Id. Here,

in contrast, Bush’s responsibility for the murder was undisputed. Indeed, Bush

repeatedly confessed to the murder.

                                             64
       Further, in Dodd, “the jury did not find the aggravating circumstance that the

murder was ‘especially heinous, atrocious, or cruel.’” Id. In contrast, the trial judge in

this case found the existence of three aggravating factors: the murder of Harrington was

“especially heinous, atrocious, or cruel”; Bush was a continuing threat to society; and

Bush was serving a sentence of imprisonment for a felony conviction at the time the

murder was committed. Notably, Bush does not challenge any of these findings and,

indeed, the evidence presented at the sentencing proceeding in support of each aggravator

was substantial and compelling.

       With respect to the HAC aggravator, the evidence established that Bush shot

Harrington inside of Harrington’s trailer with a .357 caliber revolver, that Harrington

stood up and walked first to the kitchen and then outside of the trailer to the front yard,

and that Bush followed him and continued shooting him. The forensic pathologist who

testified at trial opined that Harrington sustained six gunshot wounds, including (1) a

wound to the right back that caused a fracture of Harrington’s right tenth rib, as well as

laceration of his liver, diaphragm, and right lung; (2) three wounds to Harrington’s right

arm, two of which fractured his right humerus, and one of which was a contact wound;

(3) a wound to the left side of Harrington’s neck; and (4) a wound to Harrington’s left

arm that resulted in the fracture of his left humerus. The pathologist also testified that

each of these gunshot wounds would have caused pain and suffering to Harrington, and

that the gunshot wound that damaged his lung would have made it uncomfortable for him

to breathe.



                                             65
       As for the continuing threat aggravator, the evidence established that Bush, after

shooting Harrington six times, proceeded to tie a rope to Harrington’s leg and, using

Harrington’s truck, dragged Harrington to a separate part of Harrington’s property. The

evidence further established that Bush had a long history of drug and alcohol abuse and a

corresponding history of criminal behavior that included stealing from family members

and friends. The evidence also established that Bush had, during his period of post-

murder confinement, attempted to escape from custody, possessed a shank, and also

attempted to remove a towel bar in his cell, presumably for use as a weapon.

       Finally, with respect to the third and final aggravator, it is undisputed that, at the

time Bush committed the murder, “he was on Parole from the Oklahoma Department of

Corrections in Grady County [(Oklahoma)] Case Number CRF-2001-314 for eight (8)

Felony counts of Uttering a Forged Instrument and one (1) Felony count of Possession of

Stolen Property.” State ROA, Vol. I at 40 (bill of particulars).

       Ultimately, given the circumstances of the murder, the presence of the aggravating

factors, and the substantial evidence presented in support of those aggravating factors, we

conclude that the trial judge would have imposed the same sentence—death—in the

absence of the victim impact statements. Thus, we conclude that the erroneous admission

of the sentence recommendations from the victim’s family members did not have a

substantial and injurious effect or influence on the trial judge’s sentencing decision.

Consequently, we conclude that Bush is not entitled to federal habeas relief on the basis

of this claim.



                                              66
            Issue Three – ineffective assistance of trial counsel – failure to object to
                                     victim impact testimony

          In his third issue on appeal, Bush argues that if his trial attorneys “fail[ed] to

preserve” his “victim impact challenge for federal habeas review,” “then that was a

violation of [his] Sixth Amendment right to the effective assistance of [trial] counsel.”

Aplt. Br. at 74. For the reasons outlined above in the discussion of Issue Two, it appears

that the OCCA proceeded to resolve the victim impact challenge on the merits (perhaps

under a plain error standard), and thus there is no need for us to reach Issue Three. We

will, however, out of an abundance of caution, proceed to review Issue Three on the

merits.

          a) Clearly established federal law applicable to the claim

          The clearly established federal law applicable to this claim is the familiar two-part

test outlined in Strickland v. Washington, 466 U.S. 668, 687 (1984). Under the first part

of this test, a “defendant must show that counsel’s performance was deficient.” Id. at

687. “In light of the variety of circumstances faced by defense counsel and the range of

legitimate decisions regarding how best to represent a criminal defendant, the

performance inquiry necessarily turns on whether counsel’s assistance was reasonable

considering all the circumstances.” Wong v. Belmontes, 558 U.S. 15, 17 (2009) (per

curiam) (internal quotation marks and brackets omitted).

          Under the second part of the test, a “defendant must show that the deficient

performance prejudiced the defense.” Strickland, 466 U.S. at 687. “This requires

showing that counsel’s errors were so serious as to deprive the defendant of a fair trial, a


                                                 67
trial whose result is reliable.” Id. “Unless a defendant makes both showings, it cannot be

said that the conviction or death sentence resulted from a breakdown in the adversary

process that renders the result unreliable.” Id.

       b) Presentation of the claim to the OCCA

       Bush raised this issue in his direct appeal brief. Direct Appeal Br. at 77–78

(“Failure to object to patently inadmissible victim impact evidence.”). The OCCA

rejected the claim on the merits:

       Next, Appellant claims that counsel was ineffective for failing to object to
       victim impact evidence. In the discussion regarding victim impact
       evidence, it was noted that the presumption is that the trial court only relied
       on admissible evidence. An objection by counsel would not have made a
       difference in this case, because Bush cannot overcome the presumption that
       the trial court did not rely on objectionable material.

Bush I, 280 P.3d at 351.

       c) Analysis

       Although the OCCA did not directly say so, it effectively resolved Bush’s

ineffective assistance of counsel claim on the basis of the prejudice prong of the

Strickland test. More specifically, the OCCA concluded that Bush could not establish

prejudice because he could not “overcome the presumption that the trial court did not rely

on objectionable material.” Id. Implicit in that ruling was the OCCA’s incorrect view,

which we discussed in detail above, that it was permissible for victim impact witnesses to

make sentencing recommendations.

       The OCCA’s ruling on Bush’s ineffective assistance claim therefore “was contrary

to . . . clearly established Federal law” because it rested on a misinterpretation of the


                                              68
Supreme Court’s decision in Payne. Consequently, we must review de novo whether trial

counsel was ineffective for failing to object to the victim impact testimony. For

essentially the reasons outlined above in the discussion of Issue Two (the admission of

the victim impact evidence), we conclude that Bush was not prejudiced by his defense

counsel’s purported failure to object to the admission of the victim impact testimony.

             Issue Four – ineffective assistance of appellate counsel – failure to
            challenge trial counsel’s failure to attack the constitutionality of the
            Oklahoma statute that bars defendants who plead guilty from being
                                     sentenced by a jury

       In his fourth issue on appeal, Bush argues that his direct appeal counsel was

ineffective for failing to argue that trial counsel was ineffective for failing to attack the

constitutionality of the Oklahoma statute that bars capital defendants who plead guilty

from being sentenced by a jury.

       a) Facts relevant to the claim

       Bush’s trial initially began with the seating of a jury and the presentation of

witnesses by the prosecution. After the prosecution had presented its second witness,

Bush expressed a desire, against the advice of his trial counsel, to enter a blind plea of

guilty. “The [state] trial court conducted a plea hearing and allowed Bush to enter an

Alford plea to first degree murder and a guilty plea to possession of a firearm after former

conviction of a felony.”12 Bush II, slip op. at 1–2 (footnote omitted). During the plea


       12
         In North Carolina v. Alford, 400 U.S. 25, 37 (1970), the Supreme Court held that
“an express admission of guilt . . . is not a constitutional requisite to the imposition of
criminal penalty” and that, consequently, “[a]n individual accused of crime may


                                              69
hearing, the state trial court stated: “Mr. Bush, I want to just make sure it’s very clear to

you that I’m going to be the one that’s going to be determining your sentence at this time.

And by entering this plea at this time you are waiving your right to have the jury hear the

State’s aggravating circumstances and the mitigating circumstances put on by your

defence [sic] team; you understand that?” Tr., Vol. V at 994–95. Bush responded,

“Yes.” Id. at 995.

       “The next day a non-jury sentencing proceeding commenced pursuant to [Okla.

Stat. tit. 21, § 701.10(B)].” Bush II, slip op. at 2. Section 701.10(B) provided (and still

provides): “If the trial jury has been waived by the defendant and the state, or if the

defendant pleaded guilty or nolo contendere, the sentencing proceeding shall be

conducted before the court.” Okla. Stat. tit. 21, § 701.10(B). “Sometime during the first

day of sentencing, Bush told the trial court that he wanted to withdraw his pleas, but the

trial court denied his motion and advised him to wait until after being sentenced to move

to withdraw the plea.” Bush II, slip op. at 2.

       “After being sentenced, and within the requisite ten day period, Bush filed a

motion to withdraw his plea.” Id. “The trial court held a hearing on the motion.” Id.

“During the hearing Bush stated that he did not want to withdraw his plea, thus, at the

conclusion of the hearing, the trial court denied the motion.” Id. “The trial court’s




voluntarily, knowingly, and understandingly consent to the imposition of a prison
sentence even if he is unwilling or unable to admit his participation in the acts
constituting the crime.”
                                              70
decision denying Bush’s motion to withdraw plea was affirmed” by the OCCA on direct

appeal. Id.

          b) Bush’s presentation of the claim to the OCCA

          Bush first raised his claim of ineffective assistance of appellate counsel in his

application for state post-conviction relief.13 App. for Post Conviction Relief at 48. The

OCCA rejected that claim on the merits. Bush II, slip op. at 5–8. In doing so, the OCCA

stated:

                 Bush raises several substantive claims in his post-conviction
          application. He also claims that either trial counsel and/or direct appeal
          counsel was ineffective for failing to raise these issues in earlier
          proceedings. In examining the substantive claims and the ineffective
          assistance of trial counsel claims, we find that each of these claims is either
          waived, because issues could have been raised on direct appeal, or claims
          are barred by principles of res judicata because issues were raised on direct
          appeal.

                  To overcome procedural bars and waiver, Bush claims, in
          proposition eight, that direct appeal counsel was ineffective for failing to
          raise these issues on direct appeal. This is the only avenue of presenting
          these underlying issues, because the factual and legal basis for all of these
          claims was available to Bush on direct appeal. See 22 Ohio St. 2011, §
          1089(D)(4)(b)(2). Bush must show that direct appeal counsel’s failure to
          raise these issues amounted to deficient performance which resulted in
          prejudice. . . .

                 ····

                 In the same vein, Bush clearly and affirmatively waived some issues
          presented in his post-conviction application by virtue of his entry of an
          Alford plea to first degree murder and his affirmative statement that he did
          not want to withdraw that plea. Among the issues waived [wa]s the claim
          raised in his third proposition, where Bush argue[d] that non-jury

         Bush alleged that his appellate counsel should have (a) directly challenged the
          13

constitutionality of § 701.10(B), and (b) argued that Bush’s trial attorneys were
ineffective for failing to challenge the constitutionality of § 701.10(B).
                                                71
sentencing after a guilty plea, in a death case, violates a defendant’s
constitutional rights to due process, to equal protection, to trial by jury, to
be free from cruel and unusual punishment.

        Bush claims that, in entering a plea to the charge, a forfeiture of the
right to jury sentencing is created, instead of a valid waiver. He claims that
this “coerced waiver or forfeiture” violates constitutional standards. On the
contrary, the trial court made it clear that Bush was waiving jury
sentencing, and Bush made an affirmative waiver, on the record.

        Bush knowingly and voluntarily waived any perceived right to have
a jury hear the State’s evidence supporting the aggravating circumstances
and any evidence supporting mitigating circumstances. At no time did he
request to have the jury hear the sentencing proceeding. Bush never
indicated that he was being forced to make a “Hobson’s choice” in deciding
to take his right to enter a plea versus his perceived right to have a jury
determine his sentence. In fact, the choice to waive a jury can be a sound
strategic decision. See Kerr v. State, 1987 OK CR 136, ¶ 12, 738 P.2d
1370, 1372. Because of this clear waiver, Bush cannot now claim error in
the proceedings. Moreover, Bush cannot claim that either trial counsel or
direct appeal counsel were ineffective in their failure to preserve any aspect
of this claim, as he made a knowing and voluntary waiver of his jury rights.

       ····

        Examining the substantive claims, one by one, under the premise
that direct appeal counsel was ineffective for failing to raise the claims does
not reveal sufficient evidence to overcome the waiver hurdle, as Bush
cannot show that the outcome of the trial would have been different but for
the errors or that he is factually innocent.

       ····

       In proposition four, Bush cites many reasons why he believes trial
counsel was ineffective. Proposition eight also argues that appellate
counsel was ineffective for failing to raise ineffective assistance claims
based on these reasons. These claims have been fully discussed above, as
we found appellate counsel was not ineffective in failing to claim that trial
counsel was ineffective in regard to issues outlined in propositions one,
two, and three [proposition three alleged that § 701.10(B) was
unconstitutional] . . . .



                                       72
Id. at 3–10 (footnote omitted).14

       c) Clearly established federal law applicable to the claim

       Bush’s claim of ineffective assistance of appellate counsel is governed by the two-

part test outlined in Strickland. Given the nature of his claim, Bush “must establish that

appellate counsel was ‘objectively unreasonable’ in failing to assert the claim on direct

appeal, and that there is a reasonable probability that, but for counsel’s failure to raise the

issue, [Bush] would have prevailed in challenging his [death sentence] on direct appeal.”

Hain v. Gibson, 287 F.3d 1224, 1231 (10th Cir. 2002).

       d) Analysis of the OCCA’s decision

       The OCCA properly cited and applied the two-part Strickland test in considering

and rejecting Bush’s claim of ineffective assistance of appellate counsel. And, in doing

so, the OCCA expressly stated that it would not have ruled in Bush’s favor had his

appellate counsel argued on direct appeal that Bush’s trial counsel was ineffective for

failing to challenge the constitutionality of § 701.10(B). Nothing about this

determination constitutes an unreasonable application of Strickland.

       Bush argues that, “[b]y the time of trial, the Colorado Supreme Court had

invalidated a statute identical to § 701.10(B) as in violation of defendants’ constitutional



       14
         The omitted footnote read as follows: “The trial court stated: ‘Mr Bush, I want to
just make sure it’s very clear to you that I’m going to be the one that’s going to be
determining your sentence at this time. And by entering this plea at this time you are
waiving your right to have the jury hear the State’s aggravating circumstances and the
mitigating circumstances put on by your defence [sic] team; you understand that?’ Bush
replied: ‘Yes.’ (Vol. V, Trial Transcript at 994–95, Oct. 22, 1999).” Bush II, slip op. at 6
n.3.
                                              73
rights.” Aplt. Br. at 81 (citing People v. Montour, 157 P.3d 489, 499–500 (Colo. 2007)).

Bush further notes that “the South Dakota Supreme Court had held that ‘a capital

sentencing scheme would be unconstitutional if it prevented a defendant who pleaded

guilty from having alleged aggravating circumstances found by a jury,’” id. at 81–82

(quoting State v. Piper, 709 S.W.2d 783, 803 (S.D. 2006)), and that “scholarly

commentators had attacked the constitutionality of statutes like § 701.10(B),” id. at 82.

Bush argues that “statutes like § 701.10(B) impermissibly require defendants to choose

between their Sixth Amendment right to a jury and their Eighth Amendment right to

present mitigating evidence.” Id. at 82. He notes that “[m]any defendants in capital

cases plead guilty to demonstrate their remorse and acceptance of responsibility.” Id.

And he asserts that “statutes like § 701.10(B) require defendants to forgo their right to

demonstrate remorse and acceptance of responsibility in order to exercise their right to a

jury determination of death eligibility.” Id. at 83.

       Although Bush’s arguments regarding the constitutionality of § 701.10(B) are

compelling, the constitutionality of § 701.10(B) is not an issue that is directly before us.

Instead, the issue at hand is whether Bush’s appellate counsel was ineffective for failing

to raise that issue on direct appeal. More specifically, the question is whether Bush

would have successfully challenged his death sentence had his appellate counsel raised

the issue on direct appeal. Problematically for Bush, the OCCA has directly told us that

he would not have prevailed on direct appeal had his appellate counsel raised the issue,

primarily because it found that he expressly and knowingly waived his right to be

sentenced by a jury. Finally, Bush has not established that the OCCA’s conclusion on

                                             74
that point is itself contrary to or an unreasonable application of clearly established federal

law. As noted, Bush relies almost exclusively on state court decisions to support his

point. The only Supreme Court opinion that he cites in his appellate brief regarding

appellate counsel’s allegedly deficient performance is Lockett v. Ohio, 438 U.S. 586

(1978); Bush’s citation to this case is contained in footnote 12 of his appellate brief, and

it includes no explanation of the relevance of Lockett.15 At issue in Lockett was an Ohio

statute that “did not permit the sentencing judge to consider, as mitigating factors, [the

capital defendant’s] character, prior record, age, lack of specific intent to cause death, and

her relatively minor part in the crime.” 438 U.S. at 597. The Court “conclude[d] that the

Eighth and Fourteenth Amendments require that the sentencer, in all but the rarest kind of

capital case, not be precluded from considering, as a mitigating factor, any aspect of a

defendant’s character or record and any of the circumstances of the offense that the

defendant proffers as a basis for a sentence less than death.” Id. at 604 (emphasis in

original). The Court explained that “a statute that prevents the sentencer in all capital

cases from giving independent mitigating weight to aspects of the defendant’s character

and record and to circumstances of the offense proffered in mitigation creates the risk that

the death penalty will be imposed in spite of factors which may call for a less severe

penalty.” Id. at 605. Notably, the Court’s opinion implicitly presumed that a capital



       15
           Elsewhere in his brief, Bush cites to two Supreme Court cases regarding waivers
of the right to a jury. Aplt. Br. at 86 (citing Johnson v. Zerbst, 304 U.S. 458, 464 (1938),
and Colorado v. Spring, 479 U.S. 564, 573 (1987)). The voluntariness of Bush’s waiver
at trial, however, which was resolved by the OCCA on direct appeal, is not directly at
issue before us.
                                             75
defendant could be sentenced by a judge rather than a jury. Further, the opinion simply

did not involve a statute remotely similar to § 701.10(B). Thus, the OCCA’s conclusion

that Bush was not prejudiced by his appellate counsel’s failure to raise the issue on direct

appeal cannot be said to be contrary to, or an unreasonable application of, Lockett. We

therefore conclude that Bush is not entitled to federal habeas relief on the basis of this

claim.

                                 Issue Five – cumulative error

         In his fifth and final issue on appeal, Bush argues that “[t]he totality of the errors

that marred [his] trial warrant relief under the due process clause.” Aplt. Br. at 88.

         We have held “that when a habeas petitioner raises a cumulative error argument

under due process principles the argument is reviewable because ‘Supreme Court

authority clearly establishes the right to a fair trial and due process.’”16 Hanson v.

Sherrod, 797 F.3d 810, 852 n.16 (10th Cir. 2015) (quoting Darks v. Mullin, 327 F.3d
1001, 1017 (10th Cir. 2003)). “‘A cumulative-error analysis merely aggregates all the

errors that individually have [been] found to be harmless, and therefore not reversible,

and it analyzes whether their cumulative effect on the outcome of the trial is such that

collectively they can no longer be determined to be harmless.’” Id. at 852 (quoting

Workman v. Mullin, 342 F.3d 1100, 1116 (10th Cir. 2003)). “For [Bush] to receive



         Although we are bound by Tenth Circuit precedent on this issue, we note, in
         16

passing, that the Supreme Court has never recognized the concept of cumulative error.
And, because there is no “clearly established Federal law” on this issue, we question
whether a state appellate court’s rejection of a cumulative error argument can justify
federal habeas relief under the standards outlined in § 2254(d).
                                                76
habeas relief, we must find that the cumulative effect of the errors determined to be

harmless had a ‘substantial and injurious effect or influence in determining the jury’s

verdict.’” Id. (quoting Brecht, 507 U.S. at 637). “This requires [Bush] to establish that

the errors resulted in ‘actual prejudice.’” Id. (quoting Brecht, 507 U.S. at 637).

        Although the OCCA considered and rejected the merits of the cumulative error

claim both on direct appeal and in the context of Bush’s application for state post-

conviction relief, we afford no deference to the OCCA’s decisions because, as discussed

above, it failed to recognize the impropriety of the admission of the testimony from the

victim’s family members. Consequently, we review Bush’s cumulative error claim de

novo.

        As outlined above, we have identified the existence of three potential errors: (1)

the admission of improper victim impact testimony; (2) ineffective assistance of trial

counsel for failing to object to the improper victim impact testimony; and (3) ineffective

assistance of appellate counsel for failing to argue that Bush’s trial counsel was

ineffective for failing to challenge the Oklahoma statute that bars capital defendants who

plead guilty from having a jury determine their sentence. The problem for Bush,

however, is that he has failed to establish that these errors, considered collectively,

resulted in actual prejudice to him. In his appellate brief, Bush asserts that “[t]he

illegitimate airing of Jackie Nash’s allegations had a synergistic effect with the

unconstitutional victim impact evidence.” Aplt. Br. at 89. The problem with this

argument is that, as we have discussed, we are not persuaded that any constitutional error

resulted from the trial judge’s consideration of the prosecution’s offer of proof regarding

                                              77
the testimony of Nash. Bush also asserts in his appellate brief that “the violation of [his]

jury trial rights unfairly deprived him of the (admittedly remote) possibility that at least

one of twelve people participating in the sentencing decision may have been unaffected

by the onslaught of unfairly prejudicial evidence.” Id. at 90. This “(admittedly remote)

possibility” is far from establishing the “actual prejudice” that is necessary to prevail on a

claim of cumulative error. We therefore conclude that Bush is not entitled to federal

habeas relief on the basis of his cumulative error claim.

                                              III

       The judgment of the district court is AFFIRMED. Bush’s motion to expand the

certificate of appealability is DENIED.




                                              78